 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDR & L Cartage and Sons,Inc , Schaller TruckingCorporation,John V Loudermilk,BVZ Enter-prises,Inc , and Danny Chenault d/b/a Chen-aultTrucking CompanyandTeamsters LocalNo 414,a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO i Cases 25-CA-18023-1, 25-CA-18023-2, 25-CA-18171-1,25-CA-18171-2, 25-CA-18171-3, 25-CA-18171-4, and 25-CA-18171-5January 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 24, 1988, Administrative LawJudge John H West issued the attached decisionRespondent Schaller Trucking Corporation filedexceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a sup-porting brief Respondents Schaller Trucking Corporation and John V Loudermilk filed a joint briefinopposition to the General Counsel's limitedcross-exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions3 and to adopt the recommended Orderas modified and set forth in full belowThe judge found, inter alia, that RespondentChenault acted unlawfully in failing to hire a ma-jority of Respondent R & L's former employees,and that had a majority been hired, Chenaultwould be a successor to R & L The judge alsofound that as a successor, Chenault unlawfully'On November 1 1987 the Teamsters International Union was readnutted to theAFL-CIOAccordingly the caption has been amended toreflect that change2The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 Thejudge found that R & L had committed several unfair laborpractices including a refusal to recall six employees from layoff renegingon and refusing to abide by a grievance resolution agreement with theUnion and refusing to bargain with the Union about the effects of its decision to close its operations In the absence of exceptions we adopt thejudge s findings as to the violations committedby R & L The judge alsofound that R & L is not a joint employer single employer or alter ego ofany of the other Respondents The General Counsel noted in her briefthat thejudge erroneously citedRemke Central Division227 NLRB 1969(1977) a case involving a single employer in his analysis of whetherSchaller and R & L are joint employers This mistake by the judge doesnot affect our decision to adopt the judge s finding that R & L is not ajoint employer with any of the other Respondentsfailed to recognize and bargain with the Union, unlawfully departed from existing rates of pay andbenefitswithout first consulting with the Union,and unlawfully bypassed the Union to deal directlywith employeesWe disagreeIBACKGROUNDRespondent Schaller Trucking Corporation is engaged in theinterstatetransportation of freight andcommodities Respondent John V Loudermilk purchased Schaller in 1973, and currently serves as itspresident In 1977, Schaller contracted with Respondent R & L Cartage and Sons, Inc to haulfreightforSchaller'smain customer,GeneralMotors, for a percentage of the gross revenues gen-erated by what R & L hauled One year later, R &L's employees were organized and have been rep-resented by the Union since 1978 On July 29,1986,4 R & L filed for bankruptcy On August 1,1986,R & L ceased operations and laid off all itsemployeesWhen R & L filed for bankruptcy, LoudermilkcalledRespondent Danny Chenault, an individualwho operated a trucking company that had hauledother GM freight for Schaller,5 and made arrange-ments with him to go to the GM Central Foundryto handle the traffic there for which R & L hadbeen responsibleThe following day Loudermilkand Chenault agreed that Chenault would takeover the work for GM that had previously beenhandled by R & L, and would do so under thesame termsas R & L As a result, Chenault leaseditstractorsand trailers from Schaller, usedSchaller's terminal in Bedford rent free, and received 82 percent of the revenues generated by theGM accountOn July 31 Roland Atchison, who had been em-ployed as a mechanic by R & L since early 1985,was at the Bedford terminal and asked Chenaultabout a job Chenault said that he needed driversAtchison told Chenault to talk to Richard Borckardt, another former R & L employee Chenault re-plied that he did not think that Loudermilk wantedhim to hire anyone that had worked for R & LChenault also stated that he might hire Willy Bolin(another former R & L employee) or Atchison be-cause Atchison had not worked for R & L for verylong Former R & L employee Robert Terry wasalso present during this conversation and heardChenault tellAtchison that Loudermilk did notwant him to hire anybody that previously workedatR & L Atchison refused Chenault's offer of a4 All dates are in 1986 unless otherwise noted5As noted by the judge the complaint was amended at the hearing toreflect the fact that Chenault did business first as DC Enterprises andlater asDC & SonsTrucking Inc292 NLRB No 59 R & L CARTAGE & SONSjob, but Chenault did hireBolinBolin was initiallyhired by Respondent BVZ Enterprises who leasedthe tractor he drove to Chenault The lease expiredinmidDecember 1986, at which time Chenaultbought the tractor from BVZ and hired Bolin directlyThere is no evidence that any other formerR & L employee ever sought employment withChenaultChenault engaged in another conversation concerning his inability to hire former R & L employees inJanuary 1987 Former R & L employeeJerry Terry had begun working with a differenttrucking company and was at the Bedford terminalon businessChenault told Terry that he neededdriversTerry asked Chenault why he did not hirethe former R & L drivers who were out of workChenault replied that Loudermilk would not lethim hire anyone who used to work there until thebankruptcy and labor matters were straightened upApproximately 2 months after R & L had ceasedoperations, Loudermilk sent a letter, dated September 30, 1986, to all the former R & L employeesThe letter stated that Loudermilk was willing topay a total of $37,500 to the former R & L employeesHe also stated in the letter that he had beeninformed that Chenault was willing to put anydriver back to work at 18 cents per mile The letterclosed by saying that Loudermilk had made thisoffer to the union leadership who had refused toreturn his calls, and that if the employees were in-terested in accepting this offer, they should contacttheir business agent and ask him to settle the caseIICONTENTIONS AND FINDINGSAn amended consolidated complaint issued onOctober 31, 1986, alleging, inter alia, that Schallerand Chenault are joint employers, alter egos, and asingle employer, and that Chenault is the successoremployer to R & L's operations The complaintalso allegesthat the Respondents had violated theAct by refusing to recognize and bargain with theUnion, by departing from existing rates of pay andbenefitswithout first consulting with the Union,and by bypassing the Union and dealing directlywith the employees through Loudermilk's September 30 letterThe judge found that Schaller and Chenault arenot a single employer or alter egos, but that theydo constitute joint employers 6 The judge also6We find it unnecessary to pass on whether Schaller and Chenault arejoint employers because of our finding infra that Chenault is not a successor employer to R & L and therefore has not violated the Act byrefusing to bargain with or by bypassing the UnionWe adopt the judge sfinding that Schaller and Chenault are not alter egos or a single employer531found that Chenault meets the criteria for a succes-sor employer except for the fact that it did not hirea mlajority of the former R & L employees Withrespect to Chenault's hiring policy, the judge notedthat the Board has never held that an employerthat purchases the assets of a business is obligatedto hire its predecessor's employees, but that thefailure to do so solely because the former employees are members of a union violates Section 8(a)(3)of the Act' The judge also noted that while thereisno obligation on the part of a purchasing employer to initiate an employment relationship withthe predecessor's employees," the company comingin cannotprevent the union from establishing a ma-jority by hiring discriminationIn the present case, the judge found that regard-less of how many employees actually sought employment, Schaller and Chenault, by hiring dis-crimination,prevented the Union from establishinga majority The judge determined that Chenault'sstatementsto Atchison created a "climate of futility" regarding the hire of former R & L employeesThe judge then citedStateDistributing Co,9andstated that because Schaller and Chenault's unlawfulactionscreated the uncertainty concerningwhether the former R & L employees would haveapplied or been hired, that uncertainty must be re-solvedagainst them as wrongdoers, and theUnion'smajority status is presumed to continueHad Schaller and Chenault acted in a nondiscrim-inatory manner in the instant case and hired a ma-jority of the former R & L employees, the judgereasoned, they would have been obligated to rec-ognize and bargain with the Union i 0Contrary to the judge, we find the GeneralCounsel has not established that Chenault unlawful-ly discriminated against any former R & L employeesThere is no showing that Chenault refused tohire any former R & L employees Rather, the evidence indicates that both of the former R & L em-ployees who did express an interest in working forChenault were offered jobs, and there is no indica-tion that other former employees either applied orwere prevented from applying for employmentThe judge found that the former R & L employeesshould be excused from their failure to apply forjobs with Chenault because of the climate of futility created by Chenault's remarks to Atchison inAugustWe believe, however, that there is insuffi-cient evidence to establish a climate of futilityInState Distributing,relied on by the judge, several factors established that it would have been7 SeeNLRB v Burns Security Services406 U S 272 (1972)8 VantagePetroleum247 NLRB 1492 (1980)9 282NLRB 1048 (1987)10 Short waySuburbanLines286 NLRB 323 (1987) 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfutile for the employees of the predecessor employ-er to apply for employment with the purchasingemployer (the respondent). There, the respondentindicated to three employees in separate conversa-tions that it would not hire union help, and that ithad been advised not to hire the predecessor's em-ployees.' 1The employees' union representativewas also told that the respondent did not intend tohire a majority of the predecessor's employees, andthat the respondent was not going to be a unionshop. In addition, the Board noted that the re-spondent failed to solicit applications from threeunit employees who had stated that they would bein need of work after the sale took place, despitethe fact that it did solicit applications from nonunitemployees. Further, in order to conceal its hiringprocess, the respondent made use of blind adver-tisements in the local paper.The facts relied on by the Board inState Distrib-utingestablish a much stronger case for finding aclimate of futility than the facts in the present case.Here, Respondent Chenault made only one state-ment immediately after taking over for R & L indi-cating that he was not able to hire former R & Lemployees.12 In addition, the evidence indicatesthatChenault did solicit an application from atleastone former R & L employee. Thus, despitethe fact that Chenault told Atchison that Louder-milk did not want him to hire any former R & Lemployees, in the same conversation, Chenault of-fered Atchison a job and indicated that he wouldconsider hiring another former R & L employee,Willy Bolin.Further, we note that no obstacles were put inthe way of former R & L employees who wishedto apply for employment with Chenault, and thereisno evidence that Cherault's statements deterredthe former R & L employeesin generalfrom ap-plying to Chenault.13 Any potential feelings of fu-tility thatmight have been created by Chenault'sremarks to Atchison were undercut by the fact thatin that very same conversation, Chenault offeredAtchison a job.Without evidence that Chenault unlawfullydenied employment to any former R & L employ-ee, and with insufficient evidence to establish that aclimate of futility was created, we do not find that11One employee was told that the respondent could only hire two ofthe predecessor's employees and that those positions had already beenfilled.12 The second comment made by Chenault concerning his limitationon hiring former R & L employees was made to Jerry Terry in January1987, some 6 months after R & L closed.Although this comment in Jan-uary is significant in establishing motive, it is too far removed in timefrom the closing of R & L to have contributed to a feeling of futility inAugust on the part of the former R & L employees concerning Chen-ault's hiring process.13 SeeKessel Food Markets,287 NLRB 426 (1987).the Respondents committedan 8(a)(3) and (1) vio-lation by the failure to hire a majority of formerR & L employees. Thus, Chenault is not a succes-sor employer to R & L, and it had no obligation torecognizeor bargain with the Union. Accordingly,we reverse the judge's findings that the Respond-entsviolated Section 8(a)(5) and (1) of the Act byfailing to recognize and bargain with the UnionsinceAugust 1, 1986, by departing from existingrates of pay and benefits without first consultingwith the Union, and by attempting to bypass theUnion on September 30, 1986, through Louder-milk'sletter to the former R & L employees.14ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,R & L Cartage and Sons, Inc., FortWayne,Indiana, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusingto recall six employees about April29, 1986, from worksuspension.(b) Reneging on and refusing to abide by a griev-ance resolutionagreemententered into between itand the Charging Union about May 5, 1986.(c)Refusing to bargain with Teamsters LocalNo. 414 and Local 135, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO with respect to theeffect on its employees of its decision to close itsoperation.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the six drivers who were nottimely recalled for an unlawful reason from worksuspensionfor any lossof earningsthey may havesuffered up until they were recalled to work inmid-July 1986, with interest.(b)Make whole the members in the unit de-scribed below who were terminated on August 1,1986,when the Respondent closed its operations,normalwages for the period specified in theremedy section of the judge's decision.(c)On request, bargain collectively with theabove-named labororganization,with respect tothe effects on its represented employees of its deci-sion to close its operation, and reduce to writing14 Accordingly,we reverse the judge'sConclusionsof Law 9,10, and11. R & L CARTAGE & SONSany agreement reached as a result of such bargaining(d)Establish a preferential hiring list of all em-ployees in the unit described below following thesystem of seniority provided for under the collective-bargainingcontract with the Union and, if op-erationsare ever resumed anywherein Indiana,offer reinstatement to those employees If, however,R & L Cartage and Sons, Inc were to resumeits operations at its former Fort Wayne, Indiana fa-cility or at any facility in these areas it shall offerall the employees in the unit described below rein-statementto their former or substantially equiva-lent positionsAll full time and regular part-time drivers andmechanic employees of the Respondent R&LCartage and Sons, Inc formerly employed byitat itsFortWayne and Bedford, Indiana facilitiesincluding all full-time and regular parttime yard helpers, but excluding all office cler-ical employees, all janitors, all professional em-ployees, all guards and supervisors as definedin the Act(e)Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(f)Mail a copy of the attached notice marked"Appendix" 15 to each of the employees in the unitdescribed above who was employed by R & LCartage and Sons, Inc at its Fort Wayne and Bed-ford, Indiana facilities immediately prior to R & LCartage and Sons Inc 's cessation of operations onAugust 1, 1986 Copies of the notice, on forms pro-vided by the Regional Director for Region 25,after being signed by R & L's authorized representative, shall be mailed immediately on receipt, as directed above(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply15 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government533The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recall six employeesabout April 29, 1986, from work suspensionWE WILL NOT renege on and refuse to abide bythe grievance resolution agreement entered into be-tween us and the Charging Union about May 5,1986WE WILL NOT refuse to bargain with TeamstersLocal No 414 and Local 135, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO, with re-spect to the effect on our employees of our decision to close our operationWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make whole the six drivers who werenot timely recalled for an unlawful reason fromwork suspension for any loss of earnings they mayhave suffered up until they were recalled to workinmid July 1986, with interestWE WILL make whole the members in the unitdescribed below who were terminated on August1,1986,when we closed our operations, normalwages for a period specified by the National LaborRelations Board, plus interestWE WILL, on request, bargain collectively withthe Union with respect to the effects on its repre-sented employees of our decision to close our oper-ation,and reduce to writing any agreementreached as a result of such bargainingWE WILL establish a preferential hiring list of allemployees in the unit described below followingthe system of seniority provided for under the col-lective-bargaining contract with the Union and, ifour operations are ever resumed anywhere in Indi-ana, offer reinstatement to those employees If weresume operations at our former Fort Wayne, Indi-ana facility or at any facility in these areas we shalloffer all the employees in the unit described belowreinstatement to their former or substantially equiv-alent positionsAll full-time and regular part-time drivers andmechanic employees of R & L Cartage andSons, Inc formerly employed by it at its Fort 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWayne andBedford, Indiana facilities includ-ing all full time and regular part-time yardhelpers, but excludingallofficeclerical em-ployees, all janitors,all professional employees,allguards and supervisors as defined in theActR & L CARTAGEAND SONS, INCRobert Hayes Esqfor the General CounselKaren S Walker Esq (Boxberger Wernet Swihart Antalis& Renz),of Fort Wayne,Indiana,for R & L Cartage and Sons, Inc and BVZ Enterprises, IncStephenM Gentry Esq,of Indianapolis Indiana forSchaller Trucking Corporation and John V LoudermilkDaniel C McCarthy Esq,ofIndianapolis Indiana,for allthe RespondentsDan Chenault,of BedfordIndianaDECISIONSTATEMENT OF THE CASEJOHN H WEST, Administrative Law Judge Unfairlabor practices were filedagainstR & L Cartage and/orR & L Fleet Service and/or Schaller Trucking Corp, asjoint employers in Cases 25-CA-18023-1 and 25-CA-18023-2 both on 27 May 1986 t by the Teamsters LocalNo 414,a/w InternationalBrotherhood of TeamstersChauffeursWarehousemenandHelpersofAmericaAFL-CIO (the Union) A consolidated unfair labor practice complaintissuedon 9 July in the above describedcases,allegesamongother things, thatRespondentSchallerTrucking Corporation (Schaller) controls thelabor relations policy ofRespondentR & L Cartage andSons Inc (R & L) and adminstereda common laborpolicy with R & L for the employees of R & L, thatSchaller and R & L have been joint employers of theemployees of R & L that on 22 June Schaller,actingthrough its owner andpresidentJohn Loudermilk unlawfully warneditsemployeesthat they would be discharged or they would not be recalled from disciplinarylayoff and Respondents would not consummate a collectivebargaining agreementif the Union2 did not concedeto demandsmadeby Respondents and if the Union didnot withdrawits unfairlabor practicecharges against theRespondents 3 thatsinceon or about 29 April Respondentshave unlawfully failed and refused to recall sixnamed employees' because theseemployeesamongiAll dates arein 1986 unless otherwise stated2 The allegationincludes TeamstersLocal No 135which as assertedin a subsequent complaint assistedLocal No 414in the administration ofitsrepresentation of the employees in the involved unit as describedinfra8At the hearing the GeneralCounselamended this complaint toallege that on 4 February 1987 Respondents interrogatedR & L employee Toni Hardestyin violation of Sec 8(axl) of the National Labor RelationsAct (Act)4 Gary Gase CharlesQuinnGailMillerShabbyMonssawallaNorman Beeks and Michael McKeeThe involvedunitwhich is represented by the Unionconsistsof all fulltime and regular part time truckdrivers and mechanic employeesof theRespondentR & L atitsFortother things, filed grievances against the Respondentsand that on 5 May R & L reneged on and refused toabide by a grievance resolution agreement entered intobetween the Respondent R & L and the Charging Unionproviding inter alia that the Respondent R & L wouldreinstate to their employment those employees named infootnote 4 and that the Respondent R & L would pay toeach said employee backpay as agreed on between theRespondent R & L and the Charging Party Union Intheir separate answers R & L and Schaller deny thecommission of any unfair labor practice and they denythat they are joint employersUnfair labor practice charges were filed on 8 Augustby the Union in Cases 25-CA-18171-1 25-CA-18171-2,and 25-CA-18171-3 against R & L and/or BVZ Enterprises, Inc (BVZ) and Schaller These three chargeswere amended on 19 September to among other things,change the name of the employer to Loudermilk an individual, Schaller, R & L, BVZ Danny Chenault an mdividual as individuals, joint employers and alter egos Aconsolidated unfair labor practice complaint was issuedon 22 September in all five of the above described casesalleging that Schaller, R & L, and Respondent BVZ constitute a single integrated business enterprise, a single employer, and alter egos that on 1 August, Schaller and R& L unlawfully ceased operations at the aforementionedFortWayne and Bedford facilities and discharged theemployees because,inter aliathe Union would not grantthe above described concessions and because certain ofthe employees cooperated with the Board by giving testimony and that on I August Respondents reopened andresumed the operations without prior notice to the Unionand without having afforded the Union an opportunityto negotiate and bargain Schaller filed an answer denying that it committed any unfair labor practice and denying the above described allegations regardingsingle integrated business enterprise single employer, joint employer and alter egoUnfair labor practice charges were filed by the Unionon 19 September in Cases 25-CA-18171-4 and 25-CA-18171-5 against the employers described in the amendedcharges treated in the next preceding paragraphAnamended consolidated unfair labor practice complaintwas issued on 31 October in all seven of the aforementioned cases alleging additionally among other thingsthat Loudermilk is, and has been at all timesmaterial anindividual proprietorship doing business under the tradename Schaller Trucking Corporation that RespondentDanny Chenault doing business under the trade nameDC & Son Trucking Inc (Chenault) and Schaller, andLoudermilk exercised control over the labor relationspolicy of Chenault and administered a common laborpolicy with Chenault for the employees of Chenault thatthe Respondents have been joint employers of the employees of R & L, that on 1 August BVZ and Chenaultwere established as disguised continuations of R & L,thatRespondents are alter egos and a single employer,Wayne and Bedford Indiana facilities including all full time and regularpart time yard helpers but excluding all office clerical employees alljanitors all professional employees all guards and supervisors as definedin the Act R & L CARTAGE & SONSthat on 1 August, Chenault and BVZ entered into anagreement with the other Respondents to acquire thebusiness operations of R & L including the transportation of goods and materials for General Motors Corporation (GM) and since that date, have been engaged in thesamebusiness operations at the same location providingthe same service to substantially the same customers thatbut for the acts and conduct described below Chenaultand BVZ would have employed as a majority of theiremployees, individuals who were previously employeesof R & L, that BVZ and Chenault have continued theemploying entity andare asuccessor of R & L, that because of the acts and conduct described below a demandfor recognition and bargaining by the Charging Unionon the BVZ and Chenault would have been futile, thaton 1 August the Respondents ceased certain operationsat the Fort Wayne and Bedford Indiana facilities andunlawfully discharged specified employees, that BVZand Chenault on and after their 1 August resumption ofthe operations of the Respondents, failed and refused toemploy and/or reinstate the aforementioned dischargedemployees and/or acceded to discharge of said employces, that the discontinuance of R & L s operations, thedischarge of the above described employees, and the resumption of operations by BVZ and Chenault were donewithout prior notice to the Charging Union and withouthaving afforded the Charging Union an opportunity tonegotiate and bargain as the exclusive representative oftheRespondents employees with respect to such actsand conduct and the effects of such acts and conductand that on or about 30 September, Loudermilk bypassedthe Union and dealt directly with employees in the unitby soliciting employees to work for Chenault at reducedwages In their separate answers, Respondents deny thecommission of any unfair labor practice and they denythe complaintallegationsregarding joint employers disguised continuations alter egos single employer, andsuccessorA hearing on these consolidated cases was held beforeme on 2-5 February 1987 Briefs were filed by the General Counsel and Respondents in April 1987On the entire records in this case and from my observation of the witnesses and their demeanor I make thefollowingFINDINGS OF FACTIJURISDICTIONAt all times material Schaller, which is incorporated inIndiana, has maintained its principal office and place ofbusiness at Indianapolis, Indiana and is and has been engaged in the transportation of freight and commodities ininterstate commerce At all times material R & L, whichis incorporated in Indiana, maintained its principal officeand place of business in Fort Wayne Indiana and various other facilities in the State of Indiana inclusive of aFortWayne facility and a Bedford, Indiana facility andis and has been engaged at these facilities in the transportationof freight and commodities under contract toSchallerAt all times material BVZ, which was incorpo5Transcript corrections are noted and corrected535rated in Indiana in 1982, maintains its principal office andplace of business at Fort Wayne, Indiana, and is and hasbeen engaged in the transportation of freight and commodities as agent of Schaller, R & L and Loudermilk 6At all times material Chenault has maintained its principal office and place of business as here pertinent at Bedford, and it is engaged in the transportation of freightand commodities as an agent of Schaller R & L andLoudermilk 'i The record reflects, and I find, that Respondents Schaller R & L, BVZ, and Chenault are eachindividuallyand collectively engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theActIITHE LABOR ORGANIZATIONThe Charging Union and Teamsters Local Union No135 are labor organizations within the meaning of Section 2(5) of the ActIIIALLEGED UNFAIR LABOR PRACTICESA Background FactsLoudermilk purchased Schaller Trucking Corporationalong with its certificates of public convenience and necessity in 1973 8 At the time there were about eight different agents hauling under the Schaller authority Loudermilk began to hire other agents including R & L anonunionhauler at the time, to replace another agent ofSchaller R & L was unionized 1 year later in 1978Loudermilk testified that under the ICC authority andthe Federal Department of Transportation (DOT) regulations, the certificate holder is required to (1) check thedrivers record periodically (2) make sure proper drivers logs are maintained (3) make sure the equipment utilized has safety checks (4) make sure the drivers areproperly trained (5) make sure that the rules and regulations pertainingto safety conditions are followed, (6)maintainthe cargo property and public liability insurancecoverage, (7) bill the shippersand (8)pay its agentsLoudermilk also testified that regarding the ICC certificate and under DOT regulations he has the authority toinform the agent that a specified driver or drivers cannotoperate atruck with Schaller s placard on it that whilehe believes he could he does not hire any of the agent'semployees that except for 22 June, treated infra he hasnever participated in any of R & L s contract negotiations, that neither he nor anyone else from Schaller everparticipated in any grievance, contract negotiation oranything to do with labor relations of R & L and thathe neither authorized nor precluded R & L utilizingSchaller s letterhead for any of their labor relations purposes6At the hearing Respondents amended their answers to admit amongother things this allegationrThisallegation was also admitted at the hearingAs indicated in fn IsupraChenault does businessasDC & Son TruckingIncwhich asseparatelyalleged in the amendedconsolidated complaint and as furtheramended in the hearing was incorporated in Indiana8 The authorityhad been granted by the InterstateCommerce Commission(ICC) and the Public Service Commission of Indiana 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDR & L was incorporated in 1974. Its president, RobertVande Zande, testified that when R & L began haulingfor Schaller, he, Robert Vande Zande, leased the tractorsand the trailers, and managed the entire operation includ-ing the hiring and the firing; that Schaller supplied theoperating authority and the insurance and for that it re-ceived 18 percent of the revenues; that as business grewLoudermilk built a terminal at Bedford and he advisedRobert Vande Zande that R & L could use the terminalfree of rent as long as it paid the utilities; that R & Lpaid for the gasoline, the telephone charges, equipmentrepairs, and eventually the cost of leasing vehicles; thatthe operation in question involved having (1) a localdriver (spotter) go from the Bedford terminal to thenearby GM Central Foundry where he would pick up aload of castings and bring it back to the Bedford termi-nal, (2) an over-the-road driver take the load from Bed-ford to the Fort Wayne terminal where he dropped thattrailer and hooked up to another trailer which he re-turned to Bedford, and (3) the Fort Wayne driver takethe load to wherever it was going, i.e., Flint, Lansing, orDetroit,Michigan, where he would unload, then reloadempty bins or scrap which was remelted to make morecastings, at another point, and return to the Fort Wayneterminal; that R & L would type the documentation forthe load at Fort Wayne and a copy would go toSchaller's office which in turn would forward a check toR & L the following day; that the documentation wouldbe sent to the Bedford terminal from where the billswere sent to the customer; and that the Schaller letter-head was used at the Bedford terminal to bill customers,mainly GM, for the hauling done by R & L. A certifi-cate of use of an assumed name dated March 9, 1977, Re-spondents' Exhibit 5, indicates that R & L conducts busi-ness under the following name other than as shown in itsarticlesof incorporation: Schaller Trucking Company,Inc.R & L's first 5 years of operation were very profitable.It started with 2 tractors and at the peak of its operationsithad about 50 trailers and 20 tractors. Deregulation ofthe motor carrier industry and high costs were cited asreasons, among others, Robert Vande Zande for the de-cline of R & L's profits.9 Although at one time R & Lhauled between 45 and 50 loads a day out of the afore-mentioned foundry, by the mid-1980s it was only han-dling about 4 or 5 loads a day of the involved traffic.Sometime in 1984 Schaller lost the movement of castingsto the GM hydramatic plant located at Willowrun,Michigan, when the routing was changed to another car-rier that was willing to handle the movement for lessmoney than Schaller using R & L. The movement repre-sented $1 million in revenue a year, which was a signifi-cant portion of R & L's overall annual revenue. Schallermade a number of loans to R & L on Schaller TruckingCorporation checks. These advances were paid back outof the commissions R & L received from Schaller. Asser-9He also asserted that the Union "played a big part" in R & L's de-cline alleging"[W]e couldn't control the costs. Everytime we got slow income all the grievances, all the drivers wanted free money. It just wasn'tthere."tedly all the loans except the last one, treated infra, werepaid back.As noted above Robert Vande Zande testified that hemanaged R & L's entire operation. When he testified thatLoudermilk did not control the day-to-day operations ofR & L, he was shown an affidavit he gave to an agent oftheNational Labor Relations Board (Board) on 3 July(G.C. Exh. 12, par. 2, pp. 1 and 2):John Loudermilk as president of Schaller has com-plete authority over the day to day operations of R& L including control over the hiring and the em-ployment of the drivers. Schaller is paid 18% of thegross revenues of R & L.Robert Vande Zande testified that this portion of the af-fidavitwas not correct;1° that he read the affidavitbefore signing it; that he had his attorney, Bruce Box-berger, also read the affidavit and Boxberger "said it's allright to sign"; that he and Boxberger told the Boardagent that the above-described portion of pages 1 and 2of the affidavit was incorrect; and that he and Boxbergerhad the Board agent add paragraph 6 on pages 3 and 4of the affidavit which reads as follows:Schaller actually exercises control over the hire ofdrivers only in the areas of driver qualificationssince Schaller pays for the insurance coverage.With respect to Robert Vande Zande's above-de-scribed affidavit, Boxberger testified as follows:I reviewed, read, the affidavit, and Paragraph 2,tome, did not look right. I did not recall Mr.Vande Zande saying it quite as indicated in the affi-davit, and I conferred then with Mr. Vande Zandeconcerning Paragraph 2.Specifically on the issue of control, or any ele-ment of control, exercised by Schaller over R & L,and I-again, as I say, was conferring with Mr.Vande Zande and indicated to him that, from myknowledge, and isn't it true that basically the con-trol that Schaller exercises with respect to your em-ployees, is one in the area of driver qualificationsbecause of insurance.And Mr. Vande Zande confirmed that under-standing to me, and I then talked to Mr. Brase [theBoard agent who took the affidavit], and I said, toMr. Brase, that I did not think that Paragraph 2 re-flected reality, and it was incorrect, and I asked Mr.Brase to add a paragraph explaining the situation asfar as the element of control.Mr. Brase then added Paragraph 6.Q.Okay.Do you have any recollection as towhether Mr. Brase agreed to take any action withregard to Paragraph No. 2?11 He also testified that the second and third sentences of par. I on p. 1of the affidavit are not correct where it is stated: "R & L leases the trac-tors from Schaller Trucking. Schaller owns the trailers and owns theBedford terminal," because he and R & L owned the tractors and trailersand it leased them to Schaller. R & L CARTAGE & SONSA I believe I was under the impression thatParagraph 2 would be stricken from the affidavitbut my recollection of that isn t any better thanthat I can t say for sure 11Boxberger also testified that he represented R & Labout 12 years including their labor contract negotiationsgrievances, and things of that nature, that neitherLoudermilk nor Schaller was ever involved in those negotiations that he never received any instructions fromLoudermilk or anybody involved with Schaller regarding R & L s labor negotiations, that he negotiated severalcontracts for R & L with the Charging Union, that hehandled a number of grievances for R & L, that he received his instructions from Robert Vande Zande concerning the labor negotiations, and that he never had anycontact with Schaller or Loudermilk for SchallerJerry Terry, who was employed by R & L as a spotterout of the Bedford terminal, testified that while heworked for R & L, Robert Vande Zande or his sonBruce directed him, Jerry Terry to do certain things attheBedford terminal stating thatJohn [Loudermilk)wants this cleaned up, wants these trailers moved off ofhere, and over there , that Chenault would come intothe Bedford terminal when Vande Zande was not thereand sayWell, John told me to come over here and dothis or this,that he was told to move unusabletrailers around by Robert or Bruce Vande Zande per theinstructions of John Loudermilk three or four times inthat last 4 years, and that the things he did at the behestof one of the Vande Zandes for Loudermilk which readsly came to mind involved the maintenance of the realestate the facilities or the cleaning up of those areasDennis Arnold, a business agent with Local 414 sponsored the General Counsels Exhibit 2 which is a collective bargaining agreement between R & L and Local 414effective from 16 January 1985 through 15 January 1988The agreement was entered into 25 March 1985 andmade retroactive to 16 January 1985 In addition to providing for ongoing negotiations regarding language itprovided for an annual wage reopener commencing 15January 1986 and 15 January 1987 for the years in question In September and October 1985 R & L requestedwage concessions from the Union involving an approximately 20 percent wage reduction for the drivers TheUnion commissioned a certified public accountant to examine R & L s financial recordsThe following is the text of the letter forwarded to theUnion from the certified public accountant on 22 November 1985 (R Exh 1)Pursuant to your request I met with PattieVande Zande of R & L Cartage & Sons, Inc at thecompany offices, 3220 Coliseum Blvd on Thursday November 21 1985 The purpose of the meetmg was to examine certain financial information to11 By subpoena dated 26 January 1987 Schaller attempted to haveBrase appear at the hearing here on 4 February 1987 The petition torevoke the subpoena ad testificandum was granted because under Sec102 118 of the Board s Rules and Regulations for a Board employee totestify prior written consent must be obtained from the General Counseland such consent was not obtained537determine if the company s contention that theywere experiencing severe financial hardship waswarrantedPattieVande Zande was extremely cooperativeand made available to me all documents, recordsand financial statements that I requestedDuring my review of the financial date [sic] Inoted the following1)The Corporation's revenues and profit (loss)has been as follows19841983To October 311985Gross revenues2 217 1362 266 7162 523 309Profit (loss)(59 104)(15 743)(91 289)2)At October 31 1985 the balance sheet indicateda negativenetwork of $194,294, which meansthat the company is technically bankrupt3)The financial statements issued by the company s independent CPA s have a Going Concernparagraph in their audit report This is normally inserted to alert readers that the company is experiencing financial problems and without some changein operations may not survive4)Cash flow appears to be a real problem Accounts payable have increased significantly sinceJanuary 1 The company has also been advancedsome $38 000 by John Loudermilk to make payrollin the last few weeks5)The company s fleet appears to be rather oldand maintenance costs are eating them up Maintenance for the current year to October 31 is $335,000compared to $146,000 for all of last year6)Their insurance is up for renewal in earlyMarch and I would expect this to increase $50 000to $60 000Ibelieve that the company s contention they areexperiencing severe financialhardshipiswellfoundedRobert Vande Zande subsequently met with WalterLytle the secretary treasurer of the Union who according to Robert Vande Zande indicated that he felt surethat some concessions could be grantedand that hewould do everything in his power no guarantees but hewas willing to work with usRobert Vande Zande testsfled that he told Loudermilk what Lytle said and Loudermilk loaned R & L $250,000 to pay off R & L s loanon its trailer and repair its equipment 12 Loudermilktook title to R & L s trailers and a security interest on R& L s tractors and Robert Vande Zande s two homes R& L ordered engines for the tractors, bought $10000worth of tires and started to repair the trailer roofsLytle then advised Robert Vande Zande that the Unioncould not agree to R & L s proposal to reduce wages12 At one point Robert Vande Zande testified when asked if themoney was owed to Loudermilk or Schaller that to the best of hisknowledge it was owed to Loudermilk 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoxberger sponsored Respondents' Exhibit 6 which isa letter from Local 135 dated 28 February 1986 indicat-ing, as here pertinent, that "this Local Union is not inter-ested in any concessions."Robert Vande Zande testified that General Counsel'sExhibit 13 is a mistake in that the secretary at the Bed-ford terminal should not have used the Schaller letter-head to notify specified R & L employees of their hourseffective 14 January 1986; that he never authorized hissecretary to use Schaller stationery for this purpose; andthat Schaller's stationery was available at the Bedfordterminal because that was where all the billing was doneandR & L was authorized by Loudermilk to useSchaller's stationery on its behalf with GM. The in-volved secretary, Hardesty, testified that paper with theSchaller letterhead and paper with the R & L letterheadwere available in the office in theBedfordterminal; thatwhen she was instructed to use the R & L letterhead shedid; and that she typed the above-desribed notice (G.C.Exh. 13) on Schaller letterhead because it was handy andshe more than likely was not instructed to use R & L'sletterhead.Arnold sponsored two exhibits, namely,GeneralCounsel's Exhibits 20 and 21, which are notifications theUnion received in the mail dated 13 February and 16May, respectively. Both are on R & L letterhead andboth are initialed by Bruce Vande Zande. The formerstates "Dick Uptgraft is being terminated from R & LCartage and Sons/Schaller Trucking for the reason oflack of work. Dick's last day driving was 2-12-86." Thelatter states "EverettDavis is being terminated fromSchaller Trucking/R & L Cartage for the reasons of per-sonal back problems."PaulMills Sr., a retired Internal Revenue Serviceagent,testified that during the period of Septemberthrough approximately December 1985 he conducted,before he retired, an examination of the employmenttaxes for Schaller.With respect to the examination, hetestified as follows:By Mr. McCarthy:Q. Mr. Mills, during the course of yourexamina-tion, did you have an occasion to consider whetheror not the employees of Schaller Trucking Corpora-tion's agentswere employees of Schaller Trucking?A. No, because Schaller Trucking-I'vemade adetermination that Schaller Trucking was in thenatureof a broker, and that he had multiple compa-nieswithin Schaller Trucking.He explainedtome,or I'm sorry. Mr. Louder-milk explained to me that he owned the franchisesthroughout the State of Indiana, and that when atrucking company, or a transport carrier, was estab-lished, that franchise was assigned to that company,so that thiswas aseparate company, then, fromSchaller Trucking.And I determined that the employees thatSchaller Trucking Company.was reporting on their941 were Schaller Trucking employees.The employees of these multiple companies, I didnot examine. So therefore, I really couldn't say thatthey were Schaller Truckingagents.Iwould assume that they were the agents orworking with these separate companies.Q. Okay.A. That's a usual procedure, you know.Mills, after the tax examination, recommended no changein Schaller's employment tax for 1982, 1983, and 1984.Mills believed his district director accepted the recom-mendation "because there were no reprecussions [sic] ora rebuttal that came back to . . . [Mills] signifying other-wise."R & L drivers Richard Borckardt and Quinn werefiredassertedlybecause they intentionally damagedR & L's trucks while operating them over the highway.Allegedly the former ruined a transmission and the latterjack-knifed into a ditch.13 Before these incidents, theformerworked for R & L for6 or7 years and the latterworked for R & L for 4 to 5 years. Both drivers filedgrievances and, according to Robert Vande Zande's tes-timony, R & L owed backpay.Subsequently,April 1986, the Union was notified byR & L that nine of its drivers were laid off because theywere declared uninsurable by the liability insurer ofmotor vehicles after their driving records were re-viewed. Borckardt and Quinn were among the nine.R & L's attorney, Boxberger, forwarded the followingletter to Robert Vande Zande on 5 May (G.C. Exh. 3).Re: Insurance CoverageDear Van:Enclosed you will find a copy of the letter I'vereceived from theinsurancecompany concerningsixdrivers.These drivers can now come back towork inasmuch as they are now covered by insur-ance.Denny Arnold is receiving a copy of this letter,aswell as a copy of theinsurancecompany's re-sponse.Both of you should note that in threemonths another check will be made by the insur-ancecompany.The enclosed letter was from the integral InsuranceCompany dated 29 April to International Risk Place-ment, Inc. and it reads as follows:In follow-up to Greg's letter of April 2, 1986, wereceived contact from Mr. Denny Arnold, a repre-sentative of the Teamster's Union regarding ourdriver exclusions.As a result, I agreed to allow the following driv-ers to remain on a probation basis:Michael MckeeNorman BeeksShabbir MorissawallaGary GaseCharles QuinnGail MillerWe agreed that MVR's would be ordered in 3months and any further violations on any of thesedrivers would require them to be placed in a non-driving capacity. In the case of Mr. Beeks, he13 As treated infra, Loudermilk subsequently referred to R & L's trac-tors as "junk." R & L CARTAGE & SONSclaims the 8/30/85 accident was not his faultWewill need a copy of the police reportPlease ensure that the insured understands thesetermsArnold testified that between May 1983 and May 1985McKee filed 10 grievances against R & L, Gase filed 26,Quinn filed 16, Miller filed 16, Morissawalla filed 6, andBeeks filed 3 The number of grievances filed by the firstfour drivers named above was said by Arnold to beabove average for the involved period 14 Arnold alsopointed out that McKee was the steward for Local 414in Fort Wayne and Miller was the steward in BedfordArnold advised the insurer that he was advised thatBeeks accident,the reason he was initially declared uninsurable,was not Beeks faultThe Union received a self explanatory letter from Boxberger on 5 May(G C Exh 4),which,as pertinent,reads as followsRe R & L Cartage/Teamsters-Labor ManagementMeeting of May 5, 1986GentlemenWe met in my office on Monday,May 5 1986The meeting was attended by the three of us andstewards Terry and McKee representing Locals 135and 414,respectivelyWe reviewed various contractual language changes, and we will continue tomeet on this subject,however,we also did meetand confer with respect to various pending gnevances as follows1Insurance Related GrievancesI have given to you the insurance company's response and the six drivers in question will be putback to work immediately It appears that the unioncontinues to maintain that the Company has a monetary obligation for back pay,etcThe Companydisagrees If agreement cannot be reached on thissubject the matter will be taken to arbitration Bymutual agreement,the Tuesday,May 6 1986, paneldate has been continued This continuance would befor all matters otherwise scheduled before the panelincluding the Janes grievance2MessrsAcheson,Miller,and KcKee will bepaid by the end of this week,and Messrs Parks,Uptgraft and McIntyre by the end of next weekEvidently there is a discrepancy on what has beenpaid Charles Quinn Van informs me that he hasgiven Mr Quinn a breakdown I requested that VanforwardMr Young a copy of this paperwork forreview3We have pending Borckardt Grievance No88454 This is put on Company hold There appearsto be some discrepancy in Mr Borckardt s drivingrecord I ask that Van forward this information tome for review and dissemination to the BusinessAgents14 Loudermilk testified that he did not know whether any of thesedrivers filed a higher than average number of grievances and that henever knew and never cared about how many grievances the Union filedagainst R & L539By letter dated 7 May (G C Exh 6),Boxberger advised the Union,as here pertinent,as followsGentlemenPer our negotiation session of May 5,1986, Iwrite you this letterPlease note that my client,Mr Vande Zande, isreceiving a copy of this letter I would specificallyask that he send to all reinstated drivers a registeredletter requesting that they come back to workOn 12 May Loudermilk went to Local 414 to discussSchaller Courier CorporationRobert Vande Zande introduced him to the union officialsWhile there Loudermilk brought up the R & L situation to the union officials and he asked what happened on the concessionsThe union officials advised Loudermilk that R & L sdrivers were not interested Loudermilk then offered tospeak to R & L s drivers The union officials indicatedthat they were not interestedHowever,the next day,13May,the Union forwardedthe following(R Exh 2)Mr John LoudermilkSchaller Trucking Corp5702 W Minnesota StIndianapolis, Indiana 46241Mr Robert Vande ZandeR & L Cartage3220 Coliseum Blvd WFort Wayne Indiana 46808SirsFollowing our meeting of May 12, 1986 whereinyou both pointed out problems with your companyregarding non union competition rates being cutlosses of accounts of Schaller Trucking etc, we atLocal 414 [sic]further discussions regarding ourmutual problems as listed aboveWe decided that,rather than refuse you gentlemen's offer to accept contract concessions,itwouldbe in the best interest of our members your employees to accept Mr Loudermilk's offer to hold ajoint meeting between representatives of Local 414MrVande Zande,Mr Loudermilk and themember/employees and allow Mr Loudermilk toexplain the state of the business difficultiesWill you both please advise me of some availabledates you have for such a meetingArnold met with Boxberger at the latter's office on 20May to negotiate with respect to the language in the collective bargaining agreementDuring the meeting Boxberger was asked why the aforementioned laid off drivers had not yet been recalled Arnold questioned Boxberger s authority to negotiate for R & L Boxbergerthen telephoned Robert Vande Zande initially utilizing aspeaker phone while Arnold was in the same roomArnold gave the following testimony about what thentranspiredA Mr Boxberger asked Mr Vande Zande if-why-why the drivers had not been returned to 540DECISIONS OF THENATIONALLABOR RELATIONS BOARDwork. And there was a period of silence, and Mr.Boxberger said, well, I'm quite concerned, seeingthatwe issued a letter releasing those drivers toreturn to work, and they have not been returned tothis day. He was quite concerned about the liabilityfor back pay.Q. Did Mr. Boxberger make any comment aboutspinning his wheels?A. Yes. After that, he asked Mr. Vande Zande ifhe wanted him to continue negotiations on behalf ofR & L Cartage. And there was another period ofsilence, and Mr. Boxberger then hung up, and cameback to the table, and said there was no sense [in]him sitting there spinning his wheels at $75.00 anhour if the company's not going to agree to whathe's there for.Arnold testified that he telephoned Robert VandeZande on 22 May and asked him why the laid-off drivershad not been returned to work; and that Robert VandeZande stated that he was waiting for a decision fromLoudermilk to return these drivers to work, and "Lou-dermilk was reviewing the situation, the whole insurancematter."RobertVande Zande also advised Arnoldduring this telephone conversation that Boxberger hadfull authority to negotiate the contract on Vande Zande'sbehalf.On 23 May Boxberger forwarded the following letter(G.C. Exh. 5) to the Union:Re: R & L Cartage/Insurance CoverageGentlemen:This letter is sent to inform you that Mr. Louder-milk is reviewing the insurance company represent-atives in an attempt to resolve this situation.Mr. Loudermilk informs us that we should havesome type of an answer by June 5, 1986. I willadvise as soon as I know something further.Robert Vande Zande testified that he and Loudermilkmet on the night of 21 June; that he was getting ready tofile chapter 11; that Loudermilk came to see if there wasanything he could do to save the account; and thatduring the meeting authorized Loudermilk to tell thedrivers the following evening, as treated infra, that ifthey formed a new corporation, R & L would cease toexist.On the evening of 22 June Loudermilk spoke to R &L's employees at Local 414's hall. Also present wereMrs.Loudermilk,Robert and Bruce Vande Zande,Lytle,Arnold, and David Young, who is a businessagent for Local 135.15The following are pertinent portions of Loudermilk'spresentation:So now, come January 1, and I keep telling themthey're going to have to cut rates, and he [RobertVande Zande] keeps saying we'll have to have15 BecauseBedford is in Local 135's jurisdiction, its request that R &L drivers at Bedford be transferred to its jurisdiction was granted. R & Ldrivers Quinn, Gase, and Miller are members of Local 135. Local 135'srepresentative, Young, assisted in negotiations with Boxberger.more money, I suggested to him that he come toyou guys and ask for concessions of some kind orother, and explain the case to you, that we cannotsurvive, unless we're willing to all sacrifice some-thing.Well, he thought that he had got the messageacross, and that we were going to be able to dothat. So, I loaned him a quarter of a million dollarsto get through, into this year, on the basis that wewould get the holes fixed in our trailers, put somebrakes on them, and get on down the road, andhopefully, some of our competitors would go brokeby then, and you guys would all chip in, and we'dget a line of communication. We would all work to-gether, and we'd get on down the road. Well, thathasn't happened. A quarter of a million dollars hasdisappeared. Itwent right through the roofs ofthose trailers, and through the drive lines and ev-erything, and much of that equipment that you'restruggling to get up and down the road, and it's allevaporated.So now we're at a point where something's gotto give. I have to make a decision who isgoingtobe the agent that hauls the freight in and out ofBedford.And I'm not going to invest any moremoney in a losing cause, because it becomes-it be-comes ridiculous.Well, in the meantime, we're already-we've gotunfair labor practice charges, we've got grievances,we've got a complete lack of communications be-tween this whole group of people who is movingmy freight out of Bedford to start with. So, it'scompounded into this present meeting. And quitefrankly, if it hadn't been-I discussed this with yourUnion officials about a month or so ago, and therewouldn't have been any need for this meeting, be-cause I was planning on turning your moves over toanother company, as of June the 1st, anyway. Therewouldn't have been any of you here at this meeting.And these guys are in the hot seat. There is noway for them to solve my management problems.I've been around long enough to know that. Thereisno way for the union to solve my managementproblems. And I suggested to them that we have ameeting, and I present it to you, and-to give you apicture of my side, and to present to you an alterna-tive to just giving somebody else the freight. Be-cause I wanted to make sure you understood thatthe move belongs to me and Schaller Trucking Cor-poration, not to R & L Cartage, or not to RobertVande Zande. That move is my move. That termi-nal is my terminal. Those trailers are my trailers.And I just wanted to make sure that you under-stand that all the investment; all the capital, at thebeginning, was mine. And now then, Van has 10 or12 years of his equity capital investment pouredright in there. He also has a mortgage on his houseand cottage that's poured in there.We have-Ihave combined net of somewhere around three mil-lion bucks, that a lot of its is [sic] hinged right R & L CARTAGE & SONSdown there with this particular move and my otherbusinessesVan has a combined net probably, of ahalf of million dollars And I didn t ask him for permission to expose some of this but this is the way itis,and it our role here to try to figure out do wesurviveWe have a group of people, we have Bruce andVande Zande that moves freight as efficiently asanyone does in the United States You have a customer that s paying us around two, two and a halfmillion dollars a year to move that freight I havethe capital to buy, work with it, or do whatever Iwant if somebody can show me that we re allgoing to work together, and there 11 be some returnthatwill at least get that investment backAndthese are some of the things that I asked to be ableto present my own case to the guys, and quitefrankly, they-they were not very interested ingiving me the floor to do that because they haveheard that shit now so much here lately about concessions,that they realize that you people are-ortheirmembership don t want to hear it either Andso I told them the alternative was that none of youwould be driving after June 1st anywayAnd then I got a letter back where somebodyhere decided that before that happens and we havethat kind of response, then they wanted to know ifI d still be interested I want to thank them foragreeing to let me get in front of you and talk toyouNow, the solutionisgoingto be whether or notwe all chip in and make the thing work and the alternative then is I in going to try to make it workallby myself if nobody else in here wants to Andthat s-that s where we re at right here todayDo you have any questions? I see you have aquestion right hereEmployee You want everybody to work together I been with this outfit for six and a half yearsHow do you expect us to work together when webeen cheated we been lied to we get taken off theboard fired every other week And I don't knowwhose insurance company it was that tells us thatwe re uninsurable but we re still not back to workNow how can-how can you expect us to sithere and want to help want to give what you needto keep you going and to keep them going whenallwe get s the rotten end of the deal?LoudermilkWell Integral Insurance is the onewho said that you and five other guys and I1 couner drivers could not drive those vehicles, otherwiseour insurance would be cancelled Coastal TruckLines run into the same thing, and now the Coastaldrivers are unemployed, because they don t have insuranceIt s because the period of time we re in The tworeinsurance companies that I used to have when Iwrote liability insurance, both went brokeWhich isUniversal Reid, owned by Armco, and Mission outin California So that was their decision541Now somewhere you guys have pulled an amazmg-your Union or somebody got them to turn thataround to where they said we could put you backto workWere you theone responsiblefor the?Well that s the first time I ve heard of that happening, so that young man right there is the onewho got the insurance company-not even-whenyou investigated that, did you-did they ever sayanything about that we were the cause of it or-Arnold They said they d be willing to put backsix guys immediately, May, whatever it wasLoudermilkDid they justify why they did it inthe first place?Arnold NoLytle I think the thrust of his problem is, thateven though the insurance company says they cango back to work Bob Vande Zande has not putthem back to work And you wonder why you getgrievancesHe s been notified that these peoplewere insurable at this point, and they re still offwork, yet todayLoudermilkWell, this has been a period of timewhether or not any of you were going to be workmgEmployee Can you explain something else? Howcome nobody in this room, tha [sic] I know of,except a few in January, have been paid for theirChristmas and their holiday pay, which is an [sic]the dadburn contract?Now here we are six months down the road pastthe holidays and we re still waiting to try and getour money, that is owed to usLoudermilkThere is no money I can answerthatEmployeeAren t you asking for concessionsagain?Employee There s a bunch of us that s got vacation time we can t even get I ve got seven years in,and I can t get a vacationLoudermilk There s no money to pay-Employee You got money to pay the damn guysthat are driving every dayWhat about the guysthat s already put their time in?LoudermilkWell but if you don t pay thoseguys, there won t be any customers because thefreight won t moveEmployee There you go again (Inaudible)Loudermilk You ve got a good point thereEmployeeWell,we got the personality partcleared away how muchis it goingto cost us?LoudermilkThat s the most sensible questionbrought upWhat I-what I propose to do, thatwe-which I haven t even discussed this with yourunionofficials, but start an ESOP or some kind ofa stock ownership program where you guys have afloor, and then you get whatever it costs to movethat freightEmployee Who s going to do the book work? 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLoudermilk: You do the book work.Employee: (Inaudible.)Loudermilk: Got no problem. You can keep thebooks. Question here?Employee: Yeah. You was talking about theupkeep of these trucks. This upkeep of these trucksis going right back into R & L Fleet Services.Loudermilk:Well, first of all, we get rid of allthose trucks.Then you have no problem. We'dhave the fixed cost of the rental trucks.Employee:Well, this is in the past, where themoney goes.Loudermilk: Well, we quit talking about the past.This man brought it right to a head. Who caresabout the past? What is it going to cost?Employee: Some of us have lost seven, eight,nine thousand dollars.We're waiting to hear a wordabout the past.Employee: Yeah, some of us is out of work,kicked off the board. (Inaudible.) And you're won-dering why we're worried about the past.Loudermilk: No, I didn't say that.Lytle:Igot a question. I've got a question I'vegot to ask at this point. What was that deal you justthrew out? You're going to do what?Loudermilk: Provide where the group wouldown the company. They'd be their own corpora-tion.Lytle:But all the money's going to go in, andwhat's left after operating costs, you're going to letthem divide up as wages? Is that the way it's-Loudermilk: No. No, no. Put a floor in there onthe wages.Put a 16,18 cents a mile floor. I'll standany loss in excess of that, and then they can haveanything that would accumulate in excess of that onup.In other words, I would make the investment.We do away with all the unknown costs, which isthe tractors, the junk tractors, and we use the Gelcotractors of Ryder tractors, and go from that point.Employee: Then we'd be part of R & L Cartage?Loudermilk: R & L wouldcease to exist.Employee: I was going to say, anytime, if wewas part ownership of R & L, anytime you wishedto have it cease to exist, our stock and everythingwould be worthless.Loudermilk: That's right. That's the way it isright now.Employee: So it would be into what? Schaller orwhat?Loudermilk: No, we'd form a new corporation,and you guys would own the corporation. And youhave no risk, other than the difference between the16 or 18 cents floor, whatever we can do.Employee: And what about the bids on the runs?Loudermilk: I'd take care of all that. You meanthe bids on who drives what?Employee: No. If you got stock into a company,and let's say, okay, you bid a run, we're going toget a percentage of that run, right: Well, if you'redoing the bidding on the runs, you can really bidcheap,and we're going to be the losing end.Loudermilk:But I'm the one that's going to be fi-nancing the whole works.Employee:We're going to be guaranteed a cer-tain amount for our time-Loudermilk: Yes.Employee:-no matter what?Loudermilk:Yes. And it's-quite frankly,.I thinkMcLean did something like that,and they filedbankruptcy then again,what,a year later?Lytle:About a month later.Loudermilk:A month later.Idon'tknow of anytremendous success in any of these ventures.That'sthe sameway withthe one-Wilson.Wasn't itWilson,over in Cincinnati?Lytle:Wilson, Suburban,Halls.Loudermilk:Suburban.Now-guys, keep itdown.The difference between those names we just men-tioned,was the size and the complexity involved.We are not that size and it's not that complex for usto do it on a smaller scale.Ihave-I make-thatcompany right there where you're drinking yourcoffee,pays me 600,000 bucks a year. I have a littleappliance industry,that I took,with a group justlike this, was hemorrhaging, that we turned--Lytle:Excuse me a minute.Let'sjust have onemeeting, so we can hear up here.Loudermilk:And what I'm saying is, it's some-thing that a group this size can make it work, if youwant to. You cannot make it work with a grouplikeMcLean,Halls, and with all the complexity andallof the size,and all the customers,and all thatbullshit.But we've got one customer that we haveto please, General Motors Corporation.Employee: Who's going to run this company?Loudermilk:You are.Employee: Where does Van fit in?Loudermilk:Van's going to be the dispatcher.Employee: Well, this company-Loudermilk:Well, now,is there someone herethat can do a better job at dispatching than him andBruce?Employee: Now, wait a minute. You said Vanwas going to be dispatcher. You didn't say anythingabout Bruce.Loudermilk: Well, it's one entity back there. Lotsof blood flows in between them.Employee: Let me ask you this. What are yougoing to do about the labor charges that are filed?Loudermilk:I'm going to ignore them.Employee: Why?Loudermilk: Because I'm more concerned withmoving the freight Monday and keeping the cus-tomer,or there won't be any place you're going toget runs from anyway. If we don't have-if wedon't move, and keep the account coming in, thereisn't going to be anything.Employee:What about the rest of us, though,that are sitting here, that have lost seven, eightthousand dollars worth of back wages already, be- R & L CARTAGE & SONS543cause some insurance company said no, and thenthey say yes, and then the company refuses to putus back to work, because the man says, well, I don tknow what was said, or this and thatHe won t show up at meetings or anything elseBut still yet you want us to forget everything, andsay, hey, it s cool we're going to go back to workand we re going to make everything workWell, I personally can t do that I in not going tosit here after six and a half years, and keep bendingover and getting screwed every time I turn aroundNot for you or anybody else Now, if I in treatedright fineEmployee I just have one more question, sir, andlike you said, if we keep running and go out thereand work at it, yes Go and solve the problems Butfor how long? You know do you want us to justget up and forget about it?Loudermilk YesEmployeeWell, you tell us, okay, [inaudible]anyway You re not going to need your employeeswith no businessLoudermilk That s exactly right That's the onlyreason I in here I in here because you guys havethe ability and the experience to take care of thecustomerEmployee And we doEmployee How can you stand up there and dictatewho our corporations dispatcher is going tobe,where our terminal is going to be so we cancontinue to support R & L Fleet Services I am tfor that goddamn terminalLoudermilk In the back of my office there s alittle-theGoldenRuleYou know what theGolden Rule is? He who has the gold, rules Ifyou're going to use my-Employee In other words you re the boss-Loudermilk That s right If you re going to usemy gold and you re going to use my half a milliondollars to make this thing start and go then I ingoing to set the rulesThat s the only-Employee You said something about we re goingto form a corporationWhat are you saying?Loudermilk In order for you to get your goldSomebody has to have-EmployeeWe re still going to have him runningitLoudermilk Do you havesomeone better to runit?Employee Get that son of his BruceLoudermilk There s no problem there Van youcan t run it anymore We'll let Bruce run itEmployeeWell, you say that Bruce has been incharge all this timeNobody has ever told BruceEmployee (Inaudible )-Van or Larry Larrywill tell him to go screw himself (Inaudible )-Larry s been waiting to see him go broke for thelast eight yearsLytle Oneat a timeLoudermilkWe 11 take care of that too 111 buildthe building up there to do thatWe don t need togo through R. & L Fleet ServiceEmployee Now you re saying Bruce is runningthe show I ve got a record-LoudermilkAll I in saying is Monday morninghe can be running the showEmployee I got a letter in my pocket from Kentucky that says they want to take my drivers licensebecause of a damn ticket I got in one of their trucksfor improper cab cardWhen I called up to find outabout it, hey we have no record of you turning theticket inBut still yet, the very next day they start gettingthe shit squared around in the damn truckNow, I ve not received any call, I ve not received any letter I don t know if this ticket s everbeen taken care of or not But I m facing losing mylicense on account of their junk equipment Now,what do you got to say about that? Bruce-LoudermilkWere going to park all the junkequipmentEmployeeWell, who s going to take care of thisticket?Employee It warn t junk to begin with It wasgood equipment when we bought itLoudermilkBecause itswore outEmployeeBecause itwasn t maintainedLoudermilkWell a truck-when you get a millionmileson some of them trucks, and so forth,they re hard to maintainEmployee None of them s got a million miles onthemLoudermilkWhat are we going to do MondayThe man right here asked the question First of all,as I say, your union officials were not all for thismeetingThey said it was-they thought it was ahopeless situationThat you guys were so bitterthat everybody d be wasting their timeSo we re at that point now to-I in just tellingyou here let s tell you what I'm willing to do I inwilling to capitalize a company, and we 11 use allrental tractorsWe 11 fix the trailersWe 11 putBruce in charge You are going to be guaranteed 17cents a mile regardless if we go broke, you re goingto get 17 cents Then you can have whatever s left,afterwe pay the insurance after you pay Bruce swageswhatever your mechanics are How manymechanics do you want? And after all the costs areout of there the corporation-whatever is in thecorporation belongs to youEmployeeWell the only way you re going tosolve everything is to give everybody their backwages, pay the grievances that we got coming andyou 11 have the happiest group here that you knowwhat to do withLoudermilk I am not trying to make you happyThat is for-that s forces that are out of my control 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmployee: It seems to me, my single impressionis,that you're a little bit scared yourself, or youwouldn't be here wanting us to give up our mileage,to give up everything, and go work like this, be-cause I think you know in the back of your headthat you're not going to find a better group of em-ployees,who's going to care about your company,and keeping your business going. And still yet, youwant to stand there and tell us that you could givea shit about what's happened. And you want us toforget about everything, too.Well, you have been a major part of this compa-ny all down the line, just like the Vande Zandeshave, and you want us to forget all this garbage andsay, okay, we're willing to take a cut in pay and dothis and do that. When you're just as scared as any-body else..Loudermilk: Question here?Employee: Yeah. I heard 17 cents. Is there any-thing that goes with it, like hospital insurance.Loudermilk:Well, first of all, is therea meetingof the minds to address what this young man bringsup first? If you all take a position that we're goingto clean up all those old grievances, and pay allthese guys for all the time they've been off and soforth, we're never going to get to the 17 cents.So, it's going to be-and you're not going todecide this while we're here. That's what you paythese guys dues for, for their counsel and advise.And that's where-when he mentioned that afterwe leave, you're going to have your own meeting.Becausethat'swhat a democratic society is about.And again, I would say those who are not here,they shouldn't have any voice in what the hell hap-pensanyway, because they were supposed to havebeen here.Then I would say you're going to-the next stepshould be, are you willing to sit down and discuss,is it 16cents? Is it health care? Is it the variousother things? Or, do you, number one, have to bepaid for all old grievances, redress all the thingsthat have been in the past? And you have to comeback to me and tell me what the result is of yourown demands and meeting, that is going to be afterwe leave.And then I'll respond to that. But I'm just tellingyou, my proposition is, that we will park the junk;thatwe will repair them and rebuild the trailers;that we will kiss the customer'sassto keep the ac-count, and figure out how much I'm going to haveto cut the rates in order to do that. And after we dothat,we'll put Bruce in charge.Employee: Nobody wants to walk the streets.Nobody wants to collect unemployment. Hell, jobsdon't just grow on trees. We all know this. But,when you got labor charges that has been filed, yougot numbers of employees that have wages, vaca-tions,holidays, stuff like this, that is owed to them,and asI said before, you've been a major part ofthis company, and, you know, you're wanting tosay the heck with it. I think, to me, that if youhelped clean this act up, and get everybody happy,that they'll be more than willing to try to help youto get the gold and everything.Iknow darn well that you're not going to sitthere, and if you got a company that owes youeight, nine, $10,000.00, for your services, that you'renot going to say, oh well, hey, that's in the past,forget about it. Lord no. You're going to get yourhigh-powered attorneys on him and get yourmoney.Loudermilk: There is no way to bring redress tothe past and get anything done in the future. That'sa waste of effort. That's water already passed underthe bridge. I'm talking about what to do Monday,as to whether or not we survive and go on downthe road.I think we can do a better job than they're get-ting done by those brokers down there, and I thinkeventually we're going to get some of those movesback, if we get off of this here demoralization,which we brought up earlier, to where everybody'sconcerned about making it work. And I'm the onethat can help make-I've made the thing work sofar.But, I'm about at my end of making it work.Somebody brought that up. Someone says, you'rescared I am scared that this thing is on its last legs.He's right.But I'm rather fortunate. I have a few otherthings going, that to me, it will just be, that was myexperience of hauling long haul trucks. . . . you'vegot to get past whether or not you're going to letthe dead stuff lay dead. If you're not going to letthat lay dead, we're all wasting our time anyway. Ifwe're not going to start off with a new, fresh atti-tude, and get down the road, as of Monday, thenthere's no point in worrying about the other.Employee: You said yet, you'd hire every one ofus as brokers. How are you going to hire us, if theywon't even insure half of us now?Loudermilk:Well, but he said that they would.He said that they agreed to take-Employee:Well, I used to own my tractor. Ididn't have no trouble with insurance.Loudermilk: Well, okay, but he said the ones thatthe insurance company bounced out, now he'ssaying that we can take them back.Loudermilk: Am I right about that? Did they saythey would take-they could drive?Arnold: That's right.Employee: Van told us that you were the onethat wouldn't let us come back.Employee: That's right. You're the one explain-ing.You're the one standing up there telling uswhy.Loudermilk: Im just telling you, if this-if you'reall ready to go to work, it will be whatever the in-surance company says. R & L CARTAGE & SONSEmployee (Inaudible)Van says that you wouldnot let the guys come back (Inaudible )LoudermilkWell, we re talking about MondayEmployee Is that true?EmployeeWhy do we keep evading the questions that we ask you?LoudermilkBecausethey re unlimitedEmployee No, they re notunlimitedEmployee You can answer yes or notLoudermilkThey would haveno meaning, tokeep it boiling on and onEmployeeWhat you re trying to tell us is, youwant us to set up another trucking, you re going tomanageitwith your money but you re the onethatsmanagedthemoney this whole time thatVans had it, and we restillallgoingbroke, andyou had to set up aspecial meeting, to come up andtry to straighten it upWhy didn t you do it 2 yearsago?LoudermilkBecause I wasnever invitedEmployeeWhy do you have to be invited? Ifyou got the finances of the company? If we set upanother company, are we going to have to fightwith you to straighten it up?Loudermilk This is-this what you fellows willhave to decide after I leaveEmployee But that s what we re saying, thoughYou want us to set up a company, and you financeit,but you didn t come in earlier to straighten it up,we're in the position we re in nowLoudermilkWell first of all, you have to decidewhat s best for yourselfEmployee That s what we re trying to doEmployeeMost of us are sitting around notworkingLoudermilk I decided-I decided against itEmployee Did you keep these guys from comingback to work?Loudermilk YesEmployee That s what we want to knowEmployee Why?LoudermilkBecauseI didn't figure we d be hereJune anyway because there was going to be another agent hauling your freight if we don t agreeto solving these problemsLytleExcuse me a minute Excuseme a, minuteguysKeep it down You were the sole purpose ofthese guys not being put back to work even afterthey filed a grievance? And they were insurable?LoudermilkWell, yesLytleYou told Vande Zande not to put thepeople back to workLoudermilk YesLytleWhy?Loudermilk Because we needed to see whetheror not they're going to existLytleDamn they could have been existing forthe last 2 months with a paycheck545LoudermilkWell but-Ihave-I have anotheragent that wants this move that I already told himhe could have this move as of June 1st And I toldthe president of your union that That as of June1st, none of these people would be hauling Schallerfreight anywayLytleSo were the one that was solely responseble for these people to be out of work,and nowyou want to turn around and ask them to forgettheir grievances?Loudermilk No you're jumping right over Integral Insurance is the one that said you cannot runthese people,they can t be insuredLytleFrom the time that they said they couldrun these people,you were the one that was solelyresponsible for them not working and then youhave the audacity to ask them to forget about theirmoney?John that s a little low cutEmployee He ought to be horsewhippedLoudermilkOkay I think we re reached thepoint where,you know there s nothing more to besaidThe decisionis all you guysEmployee Just lock the goddamn doors andforget itThat s just the whole ball of waxThe presentation was tape recorded by the Union unbeknown to Loudermilk to almost the endWith respect to the drivers who were cleared by theinsurer to drive again but not reinstated at that time,Loudermilk testifiedAnd these particular six driversor ninedrivers-they were not really critical to anythingas far asmoving the freight aslong asthe freightwasmovedAnd it reallywas not an importantthing to meThe important thing to me was whether or not wewere goingto be a viable company to stay in bussnessArnold testified that neither Schaller nor Loudermilkwas ever a party to the grievances pending against R &L before the Local freight board panel and the Uniondid not notify Schaller or Loudermilk other than tonotify Robert Vande Zande as Loudermilk s representstiveand thatother than 22 June and when Loudermilkasked to speak to R & L s drivers Arnold never contacted LoudermilkconcerningR & L s employeesThe six drivers who were originally declareduninsurable returned to work in mid July 1986 None of R & L sdrivers were paid for the last 2 weeks in July when R &L declared bankruptcy and ceased operations on 1AugustDanny Chenault, who hasbeen an agentof Schallerand who has transported GM traffic,amongothers forSchaller testified that he received a phone call fromLoudermilk on Friday 29 July that Loudermilk told himto go to central foundry to start to handle the involvedtraffic, that Loudermilk indicated that R & L filed forbankruptcyand no one wasrunning theterminal, thatduring thisconversation he and Loudermilkdid not dis 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcuss the terms of the arrangement, that nonetheless, hewent to the terminal and started to operate it and thatthe following day, 30 July Loudermilk told him he,Chenault,would receive 82 percent of the ievenue,which were the same terms R & L hadHardesty, who was the secretary of the Schaller term[nal in Bedford, testified that she started working in 1977for Schaller and in 1978 she was paid and hired by R &L, that on 31 July she was advised that R & L wentbankrupt, and that Robert Vande Zande telephoned herfrom Fort Wayne and asked her to be in the office 4August at 8 a in and he would tell her what was goingto happenRoland Atchison, who was a mechanic for R & Lsince the beginning of 1985, testified that on 31 July, atthe Bedford terminal, he asked Danny Chenault about ajob, that Danny Chenault said that he was looking fordrivers at that time and he did not know what he wasgoing to do about the people in the garage, that DannyChenault saidthat there was some money comingdown that John was sending downto start his operationthat Danny Chenault said he needed some dnvers for that night and Atchison told Chenault to talk toBorckardt who worked for R & L and Danny Chenaultsaidthat he didn't think John wanted him to hireanyone that had worked for R & L , that Danny Chenault also said that they might hire Willy Bolin or him,Atchison, because he had not worked at R & L thatlong, that he asked Danny Chenault about getting paidfor the last 2 weeks in July and Danny Chenault repliedthat he did not have any control over that and he didnot know if the money owed would be paid that DannyChenault said thatJohnwas planning a trip toEurope, or was in Europe and that John would pay usour 2 weeks pay when he returned from Europe andthat R & L employee Robert Terry was with him whenhe had the above described conversation with Chenault 16Danny Chenault testified that he told Atchison thatLoudermilk said that he would try and see if he couldget them [R & L employees] their last two weeks paythey had coming if all the tools that belong to Schallerwere returned to[the Bedford terminal] 17Loudermilk explained the circumstances as followsWhen I sent Danny [Chenault] over to fire up hisoperation and to start moving the freight, he discovered that the tools had all disappearedOurimpactwrenches our cutting torches, our spareparts,our tires, our wheels-the place had beencleaned out more or lessAnd then in further conversation he related tome that he would see if he could find out who didit16 Robert Terry testified that he heard Danny Chenault tell Atchisonon that day that he Chenault did not know whether he was not supposed to or he didn t feel like he [was] supposed to hire anyone that hadpreviously worked therethat John [Loudermilk] didn t want him tohire anybody that previously worked there17 Ethyl Ilene Chenault testified that she overheard her husband tellAtchison that if the tools were returnedLoudermilkwould seetheir last two weeks of pay was paid to themLoudermilk would seethat they got their last 2 weeks payIsaid,`Well,findoutwho it is and pay areward And whatever it takes see if you can t getthe tools in there Either that, or you re going to beout of your pocket to have to go to buy the tools inorder for you to operate MondayAnd I think that was the gist of the conversation,and nothing come of it As far I know to this date,the tools haven t reappeared yetRobertTerry testified that the following day, 1August, he went to the Bedford terminal to see if anychecks had been sent down from Fort Wayne, that alady in the office who he did not know asked him towait because Danny Chenault wanted to speak to him,thatDanny told him that there was no pay yet but thatthere would be pay down there but he [Danny Chenault]was waiting on John to send it down, John wasgoing to pay us our two weeks backpay , and that whenDanny Chenault referred to John he was referring toJohn LoudermilkEthyl Chenault testified that she was in the terminaloffice throughout 4 August, that Danny Chenault hired aShawn Browning who began working in the office on 4August, that she was there the entire time Browning wasthere on 4 August that she did not see either of theTerry brothers at the Bedford terminal on 1 or 4 August,and that she never told either of the Terry brothers thatDanny wanted to see themDanny Chenault testified that he began hauling freightfor Schaller on 1 August after R & L ceased to exist,that Schaller supplied the trailers, that neither Loudermilk nor anyone else from Schaller told him who to hireor who to fire or the rate of pay that he never receivedany kind of advance moneys from Loudermilk orSchallerthathe has never been paid anything bySchaller other than commissions for services renderedthat on 1 or 4 August Atchison asked him for a job inthe presence of his wife Ethyl that he did not recallanyone else being present when Atchison asked for thejob that he offered Atchison and accepted a job but hedid not show up the next morning that he knew Atchison previously worked for R & L 18 that Loudermilkdid not tell him he could not hire R & L personnel orthatheLoudermilkwould be unhappy if Chenaulthired somebody who had previously worked for R & L,thathe did not recall Atchison ever suggesting thenames of some drivers who would be available that atone point he also offered Atchison a driving job but hedid not show up for that either and that when he startedthe involved operation on 1 August he had no knowledge that unfair labor practice charges had been filedagainst R & LInitially Loudermilk testified that he never told DannyChenault who to hire Loudermilk then gave the followmg testimony18 Ethyl Chenault corroborated her husband regarding what was saidwho was there and the fact that Atchison did not show up for work thenext dayWhen asked how she answered the telephone at the Bedfordterminalshe testified [l]ust like alwaysSchaller Trucking R & L CARTAGE & SONSAnd I would like to qualify on who to hirewas-as the NLRB charges did develop and I triedto see some peaceful solution to all of this, and Ididn't like the idea of people not getting paideither, then I had discussed with Danny that shouldwe be able to resolve that, then he should hire whoever it is that's qualified and can move the freightAnd they do have to be qualified to be out onthe road They do have an acceptable BMV record,which is a Bureau of Motor Vehicles record, and beinsurableOn or about 1 August Danny Chenault entered into averbalbusiness arrangementwith Barry Vande Zande,through Bruce Vande Zande, to lease a tractor whichwas driven by Bolin, a former driver of R & L Chenaultagreed to pay BVZ 80 centsa mileBarry, who is vicepresident of R & L is president of BVZ (R Exh 4)BVZ paid Bolin At the time of the hearing here Bolinhad become an employee of Danny ChenaultWith respect to movements that occurred whenDanny Chenault initially began hauling the involvedfreight,Loudermilk testified that the pros had been already cut on some of those loads by R & L Accordinglythe box in the upper right hand of the pro utilized todesignate the agent that handled the traffic continued toshow R & L s agency number Loudermilk testified thatthe pro is matched with the delivery receipt and he speculated that during the transition period theagent designationwas changed on certain pros to reflect the factthatDanny Chenault received the revenue because hewas probably the one who consummated the delivery(R Exhs 12 and 13 )Katherine Ann Smith, a Schaller employee who handles the pros that are submitted by the various agents forSchaller, testified,with respect to Respondents Exhibit12which are the pros with theagentsdesignationchanged, that the pros are pretyped and if another agenthandles the movement the latter would change the agentnumber on the pro so that it would get paid and thatevidently the changes on the involved pros were made inDanny Chenault s officeThe parties stipulated that R & L transported threeloads on 1 August and one load on 2 August 19Hardesty testified thatRobertVande Zande telephoned her at the Bedford terminal on 4 August thatVande Zande told her he filed for bankruptcy and heasked her if she would be willing to work for DannyChenault to which she replied no and that she thenspoke with Danny Chenault asking himwhat was goingon and Chenault told her he had no idea yet he waswaiting to receive a check from John Loudermilk to getthings going and he had anticipated nothing as far aswhat would be going on with the office work 'On 5 August the Union filed a grievance asserting thatvarious articles of the involved collective bargainingagreement were violated when on 1 August R & L andSchaller as joint employers through Robert VandeZande and Loudermilk ceased operations under R & L19 Previously the parties stipulated that R & L hauledfiveloads on IAugust and oneload on 4Augustfor GMtoMichigan547terminated all drivers, and then used nonunion drivers 20(G C Exh 8)Robert Vande Zande testified that a petition in bankruptcy was filed on 5 August, that he believed21 thatR & L's operation ceased at midnight 2 August, that R& L's employees were laid off because R & L had nomoney, and that to survive the Union would have to hadto agree to a 20 percent reduction in wages and also (1)the cancellation of all insurance coverage on the employees, (2) the cancellation of all work rules, and (3) the employees giving up their days off with pay, their sick dayswith pay and their vacationBolin testified that he worked for R & L from 1977until I or 2 August, that he found out that R & L filedfor bankruptcy when he saw the notice posted on thebulletin board in Fort Wayne, that the following day hereceived a telephone call from Barry Vande Zandeasking if he, Bolin, wanted to drive for BVZ, that he accepted the offer and he transported castings and scrapfrom Bedford to points in Michigan in a truck which hebelieved was leased to Schaller, that BVZ s lease agreement was terminated 13 December, that when he handled the traffic after R & L closed he used Schaller logsand Schaller's permit was on the side of his tractor, thathe told the Board agent who took his affidavit that whilehe worked for R & L about two loads a day were transported to the Oldsmobile plant in Michigan, three loads aweek went to Pontiac, Michigan, and about three loads aday went to the Cadillac plant in Michigan, that he started driving for Danny Chenault on 14 December, thatwhile he worked for BVZ he observed about six driverswho previously did not drive for R & L making runs outof the Bedford terminal, that he did not know whetherthe drivers were new employees of Danny Chenault, thatwhile he drove for BVZ Danny Chenault and notSchaller did the dispatching that he did not know forsure"where the other trucks were going when DannyChenault was at the Bedford terminal that he believedthe statement in the affidavit he gave to the Board on 9September namely,There are about four broker trucks new to me atBedford They are running like me We have abouttwo loads a day to Oldsmobile about three a weekto Pontiac about three a day to Cadillac and scrapback from Willowrun Detroit and Warren variedfrom one day to morewas true because that s about the amount we d alwaysrun , that he intended the Board agent to take his wordon this point as the truth and that his word was notbased on specific personal knowledge but rather on anassumptionDanny Chenault testified that he did not confer withLoudermilk or anybody from Schaller about whether hecould hire Bolin, that he and not Schaller dispatches his20 On cross examination Arnold conceded that R & L and not Schallerhires lays off and fires the dnvers participates in the grievances dispatches and maintains the fleet21 Robert Vande Zande explained that as of 3 February he became anagentfor Schaller CourierServicein Fort Wayneand his son Bruce wasin charge of running R & L 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdriversthat also runs a spotting service forCan Truck,and that he hired all his driversOn the date indicated,the following was forwarded onSchaller letterhead by Loudermilk who signed as president of Schaller(G C Exh 15)To Employees of R&L Cartage, IncSeptember 30 1986Elvin E JonesLeonard G McIntyreNormanBeeksJack J JohnsonPaul J GoffJrM Rex BussardGary M ChildressPaul L TroutEverett M DavisCharles J QuinnS H MonssawallaGail R MillerMichael McKeeRichard J BarchardtTimothy S RigbyGary J GaseDennisC LucasDanielD MeltonMatthew McIntoshJerry D TerryRoland E AtchisonRobert E Terry IIIToni HardestyDonna BakerWillis L BolinAs you are aware R&L Cartage, Inc has filedfor protection under the US Bankruptcy CodeMany of you were owed two weeks wages thatwere not paidYour union has taken the approach of a deeppocket theory which means they are nowseekingmoney fromme, sincethey realize that in all probabilityR&L will never be able to pay you anythingIn all theyears I have owned Schaller TruckingCorporation no driver has lost any wages or beenabused by myself My one and only meeting withyou wasas an agentof R&L at the request ofDennisArnold The purpose of that meeting was totry and prevent you from becoming unemployedAt the end of R&L Cartagebeingable to moveCentral Foundry GM freightIgavethemove toDanny Chenault who moved GM freight for me foryearsItwas told to me by Danny that he was willingto hire any of you who would drive for him withtwo of you expressing that desire He stated to methat he was offering $ 18 per mile wages He furtherstated to me that the officeladiesrefused to workfor him and left Should this not be a true statementIwould be interested in hearing from youFrom the day that R&L shut its doors yourTeamster Union has directed all your anger andfrustration toward me in order to get the heat offtheir back The Teamsters knew that all the competition atBedford for Schaller were non union drivers who were working for 25%lesswagesthan youwere making They also knew the financialsituationof R&L Cartage, Inc and were told that GM wasreducing the rates paid to Schaller which meant the82% agentcommission paid to R&L was being reduced On moves that Schaller did not reduce theratesGM gave those moves to non union comparitesTo my knowledge the Teamsters made no attempt to organize the Schaller competition therebymaking itpossible for R&L and Schaller to remaincompetitiveAs a result of the attack by the Teamsters I havespent $7,000 00 in representative fees through thisdate that would have been better spent for groceriesfor your familiesUntilOctober 10, 1986, I am willing to pay$37,500 00 to all the former R&L Cartage, Inc employees In talking to Danny Chenault he stated tome that subject toa settlementwith the NLRB heagreed to put to work any driver who will work forthe $ 18 per mile, the maximum he can offer to payand remaina viable agent of Schaller Trucking CorporationAs of this date Schaller is not brokeand is abletomake you this offer which was made to yourunion leadershipwho has refused to return thephone calls to my representativesIwould suggest that you consider my offer carefully and realize that Schaller Trucking Corporationwishes only what is best for you and would like toremain in businessas a viable corporation that couldoffer to employees a good place to workIf you are interested in accepting this offer, thencontactDennis Arnold and ask him to settle thecaseAt the hearing counsel for the General Counsel tookthe following position regarding Loudermilk s above described 30 September letterThis exhibit was offered into evidence to showthatMr Loudermilk dealt directly with the employees and by passed the union A B, it shows thatMr Loudermilk has-and Schaller Corporation-effect the labor relations of R and L Employees andthat its further evidence of General Counsel stheory that Mr Loudermilk Schaller Corporationare now-are joint employers and that SchallerCorporation and R and L and Danny Chenault arealter egosAnd the fact that Mr Loudermilk offered 37thousand dollars to individual members by passedthe union is not evidence of settlement as advancedby Mr McCarthy especially when we re talkingabout back pay in the neighborhood of 400 thousand dollarsCounsel for Respondents,McCarthy, subsequentlyelicited the following from Loudermilk regarding theabove described 30 September letterQ Okay Were you trying to settle this case-A YesQ -with this letter9A Yes I wanted to be rid of it I wanted to-wecan t survive in this day of age-be rid of the mcident and if these people wanted to go drive trucksand they go drive trucks seniority wiseQ Now I would like you to look through thelistof the names of the employees at the head ofthat letter please R & L CARTAGE &SONS549A YesQ Okay Now do you know all the employeesof Schaller Trucking personally'A No I know Toni, the young lady that washere, and I know none of them actually personally,I ve had no personal dealings with any of thesewith the exception of Hi,How are you, as I walkby or somethingQ Okay Let me rephrase the question Withregard to Schaller Trucking-A Well, Schaller Trucking-Q -do you know-A -their records-Q -do you know all your employees of SchallerTrucking?A NoQ Okay Are any of those people on that listSchaller Trucking employees that you re aware of?A TodayQ Back on the 30th of SeptemberA Well Willie Bolin I see is still on hereQ Who was driving for?A I believe he was driving for R&L Cartageand then he drove for Barry and then Danny hiredhim in there in the process too, somewhere alongthe lineQ Okay but he wasn t a Schaller Trucking employeeMRHAYESObjection Leading the witnessJUDGE WESTOverruledTHE WITNESS No He was not an employee ofSchaller TruckingSubsequentlyLoudermilk testified that Hardesty wasan employee of Schaller 10 years agoJerry Terry, a former R & L employee, testified thatabout mid January 1987 he spoke to Danny Chenaultwho said he needed drivers that he asked Danny Chenaultwhy he did not hire some of the drivers that wereout of work and Chenault then said John won t let mehire anyone that used to work here until we get thebankruptcy and the labor matters straightened upthatas a driver for Santana Express he is at Schaller s Bedford terminal daily to pick up loads and he has seen sixto eight new drivers employed by Danny Chenault orSchaller at the Bedford terminal that the work he didis still being done by Schaller It s different people withsome-some different equipment but it is still the same asitwas when I was there except it s just different peoplethat the paperwork for the new drivers is in the sameplace in the terminal as his paperwork and he sees thepaperwork for the new drivers which shows that thedestinations areCadillac Buick-these are the names ofthe plants nowWe re talking Livonia Michigan FlintMichiganLansingMichigan-the same-its the samefreight that we were pullingEthyl Chenault testified that one of the Terry brotherscomes to the Bedford terminal to pick up trailers whichare spotted there for his employer that she has seen theTerry brothers in the outer office of the terminal andthat she did not have an occasion to see either of theTerry brothers in the last 17 days in January 1987 or thefirst 4 days in February 1987 speak to Danny ChenaultHardesty testified that just before testifying on 4 February 1987 she was questioned by the Respondents attorneysGentry and McCarthy neither of whom advisedher that her participation in the questioning was voluntary and that no reprisals would be taken against her ifshe refused to answer their questionsOn cross examination Hardestywho was an officeclerical employee was specifically excluded from the involved unit, testified that she talked with Respondentstwo attorneys in the hall outside the hearing room involved here and that when she talked to two of Respondents attorneys she (1) did not feel threatened (2)did not think she would not get a job if she did not talkto them, (3) did not think there would be any repercussions if she did not talk to the Respondents two attorneys (4) was not intimidated by either of the attorneys,and (5) did not feel compelled to talk to Respondent stwo attorneysWhen the interview occurred Hardestyhad already testified for the General Counsel After theinterview, she was called as a witness by Respondents toexplain how Schaller s letterhead came to be used intypingGeneral Counsels Exhibit 13 Respondents didnot subpoena HardestyDanny Chenault testified that at the time of the hearing he was making between 6 and 11 runs a day for GMRespondent introduced certain summariesmakingavailable to counsel for the General Counsel the voluminous underlying documents More specifically Respondent introduced R & L s general ledger computer printoutcovering the period 1 January 1985 through 31 July1986 (R Exh 7) A one page summary of the total andaverage R & L monthly revenue between January 1985and August 1986 (R Exh 9) was then introduced todemonstrate the decline in business The exhibit showsthat in January 1985 R & L had $268 196 in pertinentrevenues in July 1985 it had $229 871 in pertinent revenues and in July 1986 it had $134 579 in pertinent revenuesRespondentsExhibit 10 is a computer printoutcovering Schaller checks issued to specified agents including R & L between 3 January 1985 and 31 December 1986 As here pertinent the printout specifies thepurpose of the check the amount the number the agentand the date 22 Respondent s Exhibit 11 is a computerprintout covering the pro information, the voucher information and the check payment information The purposeof this printout, according to its sponsor is to show thatSchaller paid R & L exactly what it owed R & L Respondents Exhibits 14 15 and 16 all graphs, were introduced to show the decline in R & L s business and the22 The exhibit demonstrates a fact that the General Counsel attemptedto demonstrate with the checks themselves G C Exhs 16(a)-(q) namelythat on I week intervalsbeginningIApril Schaller advanced either$4000 or $5000 a week to R & L with 15 of the checks dated on aMonday 2 of the checks on a Tuesday and I of the checks dated on aSundayAdditionally there was an advance of $10000 on 27 March1985 an advance of $8000 on 9 August 1985 an advance of $26 000 on 5September 1985 an advance of $25 000 on I January an advance of$5000 on 21 March and Schaller issued a check to R & L dated 23 Janaary for $139 935 for trailer repair 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfirst two of the above described graphs show a decline inthe number of runs and in the gross billing dollarsThe following occurred when certain of the above described exhibits were offeredMR MCCARTHY YourHonor,at thistime,Respondentswould offer R&L Exhibits 9,10 11, 14,15, and 16 into evidenceJUDGE WESTAny objection?MR HAYES Yes,Your Honor I object on thegrounds that the exhibits that MrMcCarthy is offermg into evidence have not been authenticated byunderlying documents,in that the witness[as indicated above,Katherine Ann Smith,who works forSchaller,is responsible for filingthe pros which aresubmitted by the agentsto Schaller]has not demonstrated thatshe had actualcontrol of the records interms of their preparation and handlingTherefore,the summaries are hearsayJUDGE WEST Are youdifferentiating now or distinguishing between the pros and thechecks?MR HAYES The-yes, YourHonor,Im sayingthat the pros have not been authenticated, and I msaying,therefore,the summaries are hearsayJUDGE WEST Any comment'?MR MCCARTHY None, sirJUDGE WEST Objection overruledRespondentR&L Cartages 9, 10, 11 14 15 and16 are received in evidenceB ContentionsOn brief the General CounselcontendsthatR & Land Schaller are joint employers in that they shared orcodetermined those matters governing the essential termsand conditions of employmentthatevidenceof recordwhich demonstratesjoint employerstatus includes (1)Robert VandeZandes above described affidavit to theBoard which affidavitindicatesthatLoudermilk aspresident Schaller has complete authorityover the dayto dayoperationsof R & L, (2) Loudermilk s 22 Junerelevations that Schallercontrolledand made importantdecisions regarding,inter alia hiring rateof pay layoffdischargeand insurancecoverage, (3) Schaller and Loudermilkcontrolled the veryexistenceof R & L to ceaseto exist(4)Loudermilk s 22 June firing of RobertVande Zande (5) Schallersparticipation in the gnevances ofR & L bysoliciting employees on22 June todrop theirgrievances(6) Schallers participation in thecollectivebargainingprocess of R & L by solicitingwage concessions,(7) theloan of substantial sums ofmoneyby Schallerand/or Loudermilkto R & L to assistit in remaining operational and to meet itspayroll, (8)the use ofSchaller letterheadpaper topost the R & Lworkschedules,(9) the documentaryevidence that atleast twoR & L employeesin 1986 were terminatedfrom Schallerand R& L, (10) the testimony of employees that theyconsideredR & L and Schaller to be oneand the same(11) the trailerspulled by R & L driversbore thenameof Schaller (12) logbooksmaintained byR & L driverswere in Schaller s name(13) Schaller sand Loudermilk's direct bargainingwith R & L employees in offering them jobswith Chenaultand direct bargaining employees in an attempt to settle the instantcase and(14) the fact that since9March 1977 R & Lhas been doing business under the assumed name ofSchaller Trucking,Inc according to its articles of incorporation that Chenault and BVZ are alter egos ofSchaller and R & L because(a) there was no hiatus between the demise of R & L and the commemcement ofoperationsby Chenault and BVZ, (b) Chenaultutilizesthe same terminal in Bedfordformerly utilized by R & Lrent free, (c) Schaller provided the trailers for Chenault soperation,(d) the primary customer,GM, remained thesame and the work remained unchanged,(e) the telephones at the involved Bedford terminal answeredSchaller,(f)BVZ assisted Schaller in continuing theoperationof R & L (g) there is no evidence of a sale orpurported arm s length transaction but ratherthe recordshows only the incredible testimonyof Danny Chenaultthat about the firstof August Loudermilktold him to getover to the Schaller terminal and start handling the GMtraffic because Robert Vande Zande went out of business, and the terms of the arrangement were not discussed until the following day, (h)the destinations of thetrafficwere unchanged from when R & L performed thework, (i) thatthere is union animus which flows from the findingby the Board in 1984 [inSchaller Trucking Corporation,269 NLRB 392] that Schaller Trucking Corporation violated Section 8(a)(5)(3) and(1)of theAct by discharging 50% of the bargaining unit because they supported Local 414 and by refusing tobargain with the Unionunion animus was demonstratedby Robert VandeZande s testimony that the Union played a big part inR & L s demise and (k)Schaller and Loudermilk created R & L s successor for the purpose of avoiding thecollective bargaining obligations imposed on R & L thatall the Respondents are a single integrated business enterprise and all the above described elements which establish joint employer and alter ego also establish this thatthere is functional integration of operations in that Chenault is totally dependent for its existence on Schaller andLoudermilk as was R & L that the lack of an arm slength transaction with respect to the commencement ofBVZ and Chenault s involvement in the involved operation demonstrates that they are alter egos/successorsthat but for the unfair labor practicesof the R & LSchaller and Loudermilk a majority of R & L employees would have been hired by Chenault and/or BVZ tocontinue the employing industry serving the same customerwithout a hiatus in operation that neither Loudermilk nor Chenault specifically denied that the lattertold Jerry Terry that Loudermilk would not let him hireanyone who use to work at R & L until the bankruptcyand labor matters were straightened out that the conduct of R & L Schaller, and Loudermilk is so inherentlyprejudicial to employee rights that no other proof of antiumon motive is required,even if weight is given to evidence introduced that purports to establish business oreconomic motivation,and in the alternative assuming arguendo,that the effect of the discriminatory conduct is R & L CARTAGE &SONS551comparatively slight then R & L, Schaller and Loudermilk harboredan antiunionmotivation and failed toshow a business justification for their unlawful conductthat by conditioning continued employment on wageconcessions,withdrawal of grievances, and unfair laborpractice charges, R & L Schaller and Loudermilk violated Section 8(a)(1), (3), (4), and (5) of the Act that the 22June threats of discharge constitute independent violations of Section 8(a)(1), that by reneging on the 5 Mayagreement to reinstate the six drivers R & L, Schaller,and Loudermilk violated Section 8(a)(5), that by refusingto recall the six drivers by closing the terminal on 1August and by discharging all employees of R & L, R &L, Schaller, and Loudermilk further violated Section8(a)(1), (3), (4), and (5) of the Act, that Hardesty sabove described interrogation was coercive and did nottake place in a context free from Employer hostility tounion organization, that Loudermilk should be foundpersonally liable because he so integrated or intermingledhis assets and affairs that no distinct corporate lines aremaintained i e (a) the $250,000 loan to R & L, (b) Loudermilk was an active participant in the scheme to evadestatutory and collectivebargainingobligations, (c) whilethe record is unclear that Loudermilk owns Chenault, itis clear that he controlled the labor relations of that company, and (d) Respondents Exhibit 10 does not showthat any advances were paid out by Schaller to R & Lfor the period 1 October to 31 December 1985 but rathershows moneys disbursed by Schaller to R & L for fuelor for commissions that conflicts with Respondents' Exhibit 1 in that it shows that toward the end of 1985Schaller advanced $38,000 to R & L in order to helpmeet itspayroll that because of the lack of identificationand authentication of the checks, Respondents Exhibits9, 10 11, 14 15, and 16 are hearsay and he renews hisobjection to the admission of these exhibits 23 and thatRespondents should be required to (1) offer all employees discriminatorily refused recall since 29 April or discharged on 1 August as a result of the Fort Wayne terminalclosing, and all employees who lost 2 weeks payimmediately prior to the discharges immediate and fullreinstatement to their former jobs in its present operatingenterprise or if those jobs no longer exist to substantially equivalent jobs, without prejudice to their seniority orother rights and privileges previously enjoyed dismissing if necessary present employees of Respondents andmake the aforesaid employees whole for any loss of earnings they may have suffered by reason of the discrimination against them, and (2) apply the terms of the extantcollective bargaining agreement to all alter egos of R &L/Schaller23 The ruling stands Initially one of Respondents attorneys indicatedthat 9000 documents consisting of checks vouchers and pros were goingto be offered into evidence It was agreed that instead summaries wouldbe offered into evidence and all the underlying documentation the 9000documents would be given to the General Counsel for his review beforethe summarieswere offered This was done The General Counsel usedsome of the underlying documentation in his cross examinationWhen itcame time to make his objection the above described exchange occurredThe pros were authenicated The evidence was introduced to show thefinancial condition of R & L As noted above in November 1985 theUnion s own certified public accountant indicated that R & L was techmcally bankruptRespondents, on brief, contend that the General Counsel has filed to allege the requisite jurisdictional limits toshow that Loudermilk personally, as opposed to thepresident of Schaller, was engaged in commerce as defined by the Act, that consequently the only work theGeneral Counsel can assert jurisdiction over Loudermilkpersonally is to show that Loudermilk was an alter egoof, single integrated enterprise with or a joint employerwith one of the other Respondents because no jurisdiction is independently plead or proven by the GeneralCounselRespondents also contend that the General Counselfailed to prove that Loudermilk s actions were not onbehalf of Schaller, that R & L has aWright Linedefense(251NLRB 1083 (1980)) and the General Counsel didnot demonstrate that the bankruptcy and the loss ofincome over the last 18 months of its operation was asham or pretextual, that there is not a single shred of evidence that any employee was discharged for cooperatingwith the Board by giving testimony as alleged in paragraph 5(c) of the amended consolidated complaint andthe record is completely devoid of any indication whothese employees might be, that Schaller s delay in allowing the reinstatement of the six drivers was not occasioned by union animus and the General Counsel failedto show that the business reasons for Loudermilk s andSchaller's action was a sham, and that there is no evidence that Loudermilk or Schaller independently movedthe GM work from R & L to Chenault because of theprotected activities of R & L employeesRespondents further contend that the above described30 September letter was forwarded by Loudermilk as anagent of Schaller to specified individualswho are notemployees of Schaller or Loudermilk that the letter wasnot an attempt to bargain directly with the individualsbecause the letter specifically indicates that the recipientsshould contact the union business agent and ask him tosettle the case that the above-described 30 Septemberletter informed the specified individuals that an offer hadbeen made to the Union and taken as a whole the letterwas [an] attempt to get the unfair labor practice complaint outstanding at the time settled (R Br 22) thatthe 30 September letter is not an admission that Schalleris the employer of the addresses, that the General Counsel switnesseswho testified regardingwhatDannyChenault said about Loudermilk not wanting Chenault tohire former R & L employees are not credibleFurthermore Respondents contend that with respect tothe Hardesty interview, while Schaller concedes that itsrepresentatives interviewed her without advising her ofher rights, it takes the position that such an interviewwas not a coercive interrogation under the Board's totalsty of circumstances approach that when one considersthe pertinent factors, namely, the location of the interrogation, the parties that are participating, the subjectmatter discussed and whether the employee is there voluntarily, a violation of the Act did not occur in view ofHardesty s testimony that (1) the interview occurred inthe hallway outside the hearing room, (2) she was neither threatened nor felt threatened by either McCarthyor Gentry and (3) she did not feel that there would be 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDany reprisals for her participation or nonparticipation inthe interview or that she was compelled to participate inthe interview that after the interview Hardesty testifiedvoluntarily for Respondents regarding a matter not related to her union activities and when the totality of circumstances are considered the interview did not constitute a violationIn addition Respondents contend that there is no evidence of record that BVZ or Danny Chenault committed any unfair labor practice independently that a majority of the courtsin alterego cases usually find facts thatinclude an element of intentional employers evasivenessor at least indicate that the original employer received orcould reasonably expect to receive a benefit from thetransfer of operations to the new business entity that theGeneral Counsel presented no evidence that Loudermilkmanipulated R & L for his own personalgainthat whilethe pleadings admit that Loudermilk is the president ofSchaller and as late as 1973 owned all of Schaller therewas no showing that Loudermilk during any relevanttime owned any of Schaller let alone the majority ofit 24that Loudermilk represented himself at all times asan agent of Schaller that there was no showing thatLoudermilk owned R & L that Loudermilk and R & Lare not alter egos, that the General Counsel has failed toshow common ownership common management or directorscommon supervision or that Loudermilk evenheld himself out as one and the same as any of the sameas any of the Respondents and therefore the GeneralCounsel has failed to establish a prima facie case thatLoudermilk was an alter ego with R & L or any otherRespondent that the General Counsel has failed topresent any evidence that there was any common ownership between any of the corporate respondents andSchaller or that any of the Respondents shared commonmanagementor supervision or that they shared commonpremises and facilities or that Schaller even held itselfout as any other entity than itself that althoughSchaller snamewas on the building that R & L used itindicates only ownership of the building that while allthe agents driving under the Schaller certificate are required by DOT regulations to show a banner of the certificate holder the public with whith Schaller Chenaultand R & L dealt would not be misled and none of theRespondents held themselves out to the general publicthat the General Counsel did not demonstrate that BVZwas disguised continuance of R & L that the evidencefails to disclose any common ownership between R & Land BVZ that the only common directoror management between R & L and BVZ was Robert VandeZande that there is no evidence that Robert VandeZande owned any part of R & L that the General Courtsel did not show that BVZ and R & L exercised anycommon laborrelationspolicy or that they ever heldthemselves out to the publicas a singleintegrated enterprise24 It is noted that in its answer to the aforementioned 22 Septemberconsolidated complaint Schaller admitted the part of par 4 which asserted that atall times materialLoudermilk wasOwner and President ofRespondent Schaller (G C Exh 1 (ii))Also Respondent contends that the General Counselhas failed to demonstrate the alter ego status of BVZwith R & L or any other Respondent that GeneralCounsel presented no evidence to establish that Chenaultshared a common management, common ownershipcommon directors or officers, common premises, facileties, common supervision of any respondent other than asingle employee of BVZ,Bolin, that there was any interchange of employees between Chenault and any otherRespondent or that he Chenault held himself out to thepublic as asingleintegrated enterprise that the GeneralCounsel failed to establish a prima facie case that Chenaultwas an alter ego with any of Respondents, that regarding whether Chenault is a successor of R & L theGeneral Counsel has failed to show that the majority ofthe Chenault s employees were employees of R & L thatregarding Atchison s testimony that Chenault said thatLoudermilk did want Chenault to hire R & L employeesthere is absolutely no testimony that such a request, if itoccurred at all, was union related or that Chenault cornplied especially in light of the fact that Chenault hiredformer R & L employee Bolin and offered a job toformer R & L employee Atchison and telephoned himabout another job, that to determine whether a single integrated enterprise exists the Board considers the extentof administrative integration, the extent of employeeinterchange common facilities and equipment, financialinterdependence the nature of the business enterpriseswhether the businesses hold themselves out to the publicas one and whether centralized control and direction oflabor exists, that as noted above, Barry Vande Zande isthe only corporate officer in two of the involved corporations, namely, R & L and BVZ that there is no evidence of any common administrative services that thereisno evidence of record that shows that any employeesof any of Respondents were interchanged that there isno evidence that the building or equipment was evershared by any of the Respondents at any time that financialoperations between R & L and Schaller were atarms length, that R & L billed GM for the runs thatthey made, they purchased their own fuel did their ownmaintenance and paid their own bills that is not just thepotential one company may have to exercise controlover the labor relations of another company in determining the status of joint employer but the degree of controlthat may be exercised by one company over the employees of another company that while Schaller providedthe certificate of public convenience and necessity theinsurance for the drivers and cargo the building and thetools, there is no evidence in the record of any agreement between R & L and Schaller that would permit thelatter to control the essential terms and conditions of employment of the employees of R & L that there is noevidence that Schaller had the authority to hire or fireany employee, to direct work, to settle grievances, or tosetwages or hours or any other working conditions thaton 22 June when Loudermilk facetiously fired RobertVande Zande from the proposed new corporation whichhe would be capitalizing he Loudermilk, was not talkingabout R & L and thoselisteningto the statement understood that, that neither Schaller nor Loudermilk was R & L CARTAGE &SONS553ever a participant in any contract negotiation or grievancehearing involving R & L that the General Counsel s Exhibits 20 and 21, which purport to terminate certamemployees from Schaller and R & L, do no morethan to identify to the employee that portion of R & Lfrom which the driver was separated because R & L alsohad a spotting service and maintenance operation thatthe assertedadmissionby Robert Vande Zande in hisabove described affidavit does not make it a fact in thatthe statement must be viewed in the light of all otherfacts and there is no evidence that Schaller ever participated insettingwages, hours, resolved grievances, hiredor fired any employee or disciplined them or directedthe employees work, that Schaller had no right to refuseemployment of any individual, only the authority todeny driving status to any employee that does not meetthe Company's driving standard and that R. & L hiresand fires its employees and the terms and conditions ofemployment are provided for by collective bargainingagreementsC AnalysisAre R & L and Schaller joint employers? Did they codetermine those matters governing the essential termsand conditions of employment of the involved R. & Lemployees9Boire vGreyhound Corp,376U S 473(1964),NLRB v Browning Ferris Industries,691F 2d1117 (3d Cir 1982) As noted above there is a collective bargaining agreement between R & L and theUnion Schaller is not a party to that contract The contract covers the terms and conditions of employment ofthe involved employees Putting aside 22 June for themoment, neither Loudermilk nor a representative ofSchallerwas ever involved in either R & L s contractnegotiations with the Union or grievances involving R &L employeesThere is no common management, corporate officerownership, or financial control between R. & L andSchaller 25 Nonetheless,these two separate business entitiescan be joint employers But there is no writtenagreement which gives Schaller a right of power of control over R. & L s prerogativesof management in generalor over its labor relations in particular 26 Despite thelack of such an agreement, did Schaller exercise controlover the labor relations affairs and policies of R. & L9In other words did Schaller meaningfully affect mattersrelating to the employment relationship such as hiringfiring discipline,suspensionand directionLaerco Transportatton269 NLRB 324 (1984)Schaller held the involved operating authority it eventually owned the trailers utilized, it eventually held titleto the tractors utilized it let R & L use rent free27 the25 Consequently they are not a single employer28 As pointed out inAmerican Air Filter Co258 NLRB 49 52 (1981)control of the essential elements of labor relations is a prerequisite to theexistence of a joint employer relationship27 On the one hand R & L paid Schaller the same percentage 18 percentof therevenuesboth beforeand after the terminalwas built On theother hand as the volume of traffic increased Schaller s 18 percent interms of dollars it received increased until GM began to pay less then ithad in the past for the same movement Despite the fact that when Chenault began to handle the involved traffic his volume was low he receivedthe same terms as R & L regarding the Bedford terminalBedford terminal which Schaller owned it owned thetoolsR & L utilized, GM was Schaller s customer, itpaid the drivers insurance and cargo insurance, thetrucks carried Schaller s name the logbooks utilizedwere Schaller s it has the right to advise R & L that adriver could not operate a truck with Schaller s placardon it its president Loudermilk testified that although hehas not done it he believes he has the authority to hireany of the agent s drivers, and it advanced (loaned)money to R & L for among other things, payroll purposesAlso as noted above, R & L obtained a certificateof use to conduct business under the assumed name ofSchallerRegarding the only demonstrated use of the Schallerletterhead to post the R & L work schedules RobertVande Zande s explanation that the secretary who typedGeneralCounsels Exhibit 13 should not have usedSchaller stationery is creditedHe did not sign the typedwork schedule and the secretary who did testify that sheused Schaller paper because it was handy and she morethan likelywas not told to use R & L s letterheadRobert Vande Zande testified that he never authorizedhis secretary to use Schaller s stationery for this purposeThe General Counsels evidence does not warrant a conclusion that Schaller played some role in establishing thework schedules of some of R & L s employeesBruce Vande Zande s reference to Schaller in the twotermination notices on R & L letterheads (G C Exhs 20and 21) does not without more indicate that Schallerplayed any role in these terminations This part of thenotice does nothing more then describe in Bruce VandeZande s terms the trucking operation from which themen were terminated namely, the R. & L/Schaller operation It does not demonstrate shared control by Schallerof R & L s termination authorityThe General Counsel cites Loudermilk s above described 22 June speech contending that portions thereofdemonstrate that (1) Schaller controlled and made important decisions regarding hiring rate of pay, layoffdischargeand insurance coverage (2) Schaller couldmake R & L cease to exist 28 (3) Schaller participated inthe grievances of R. & L soliciting employees to droptheir grievances and (4) Schaller participated in the collective bargaining process of R & L soliciting wage concessionsThe focal point of Loudermilk s 22 June presentationwas the formation of a new corporation in which R &L s drivers would hold stock Loudermilk did not wantto lose the GM traffic and this proposal was his attemptto keep the traffic and R. & L s work force The discussionof a rate of pay and hiring referred to the new corporation and not to R. & L The layoff and drivers incurance coverage matters discussed during this presentation28 Loudermilk s 22 June firing of Robert Vande Zande was nothingmore than Loudermilk s statement that Robert Vande Zande who Loudermilk originally said run the new corporation could not because ofdriver opposition to this aspect of the proposal Robert Vande Zande testified that in 1977 Loudermilk fired him but he Vande Zande was at theterminal the next day and Loudermilk did not press the issue It appearstherefore that Loudermilk was of the opinion that he could fire RobertVande Zande He had not however attempted to exercise this prerogative since 1977 554DECISIONSOF THE NATIONALLABOR RELATIONS BOARDdid deal with R & L. However, this aspect of the discus-sion does not demonstrate that Schaller or Loudermilkcontrolled or even codetermined R & L's layoff policyor layoffsin general.The discussion, as set forth above,centered on the fact that six of R & L's drivers who hadpreviously been determined to be uninsurable were notrecalled once the insurer decided they were insurable. AsLoudermilk conceded, he told Vande Zande not to putthe six drivers who were inlayoffstatus back to work"[b]ecausewe needed to see whether or not they'regoing to exist." Thus their recall did not turn strictly onthe insurability question,rather on an economic issue. Itmust, however, be kept in mind that these six driverswere not originally taken off the board for an economicreason. They were removed over an insurance question.Itwas not demonstrated that either Schaller or Louder-milk had them declared uninsurable.Consequently, Lou-dermilk'sactions amounted to withholding approval oftheir return to the board.This was an exercise,albeitlimited in scope, of control by Schaller through Louder-milk. But it was not demonstrated that either Schaller orLoudermilk played any role in any other layoff of R &L's employees, if in fact other layoffs occurred.Loudermilk'sone-time solicitationof what the GeneralCounsel describes as wage concessions and the droppingof grievances on 22 June does not, as the General coun-sel argues,amount to Schaller participating in R & L'scollective-bargaining process or grievance process, re-spectively.Both of these points were made in a contextother than the normal collective-bargaining negotiatingprocess and the normal grievance process.Thesesolicita-tions,which were made in the union hall infront ofunion representatives and most if not all the unit mem-bers,were made in terms of forming a new corporationin which the unit members would be stockholders.When Loudermilk on 22 June said that "R & L wouldcease to exist"and that ifhe "wished to haveitcease toexist"he could,what he was saying was that the trafficwas Schaller's to give to whatever agent Schaller decid-ed should handle the traffic and if Schaller decided thatthe new employee stock ownership plan corporationshould handle the traffic, then R & L would cease toexist.On 21 June Robert Vande Zande agreed with thisapproach in his meeting with Loudermilk.In my opinionLoudermilk's statement should not be interpreted tomean that Schaller controlled R & L to the point whereit,Schaller,alone could bring about the dissolution ofthe corporation.As noted above,theGeneralCounsel argues thatRobert Vande Zande's above-described affidavit demon-strates that R & L and Schaller are joint employers inthat it is indicated:2.John Loudermilk as president of Schaller hascomplete authority over the day-to-day operationsof R & Lincludingcontrol over the hiring and theemployment of the drivers.Schaller is paid 18% ofthe gross revenue of R & L. [Emphasis added.]As noted above, the last paragraph of the affidavit reads:6.Schaller actually exercises control over the hireof drivers only in the areas of driver qualificationssince Schaller pays for the insurance coverage.R & L's attorney, Boxberger, testified that he believedthat he was under the impression that paragraph 2 wassupposed to be stricken from the affidavit after para-graph 6 was added but he was not sure. A comparison ofthese two paragraphs of the affidavit indicates that theparagraph which appears later in the affidavit, namely,paragrpah 6, speaks only to "control over the hire."Paragraph 2 speaks to "complete authority over the day-to-day operations of R & Lincludingcontrol over thehiring." (Emphasis added.) Paragraph 2 also speaks toSchaller's share of the gross revenue. It does not appear,therefore, that theinclusionof paragraph 6 in the affida-vit in and of itself should result in removing or not con-sidering the content of paragraph 2. As qualified by para-graph 6, paragraph 2 would read as follows:2.John Loudermilk as president of Schaller hascomplete authority over the day-to-day operationsof R & L including control over the hiring [onlythe areas of driver qualifications since Schaller paysfor theinsurancecoverage] and the employment ofthe driver. Schaller is paid 18% of the gross reve-nue of R & L.The affidavit must be viewed in the light of (1).RobertVande Zande's testimony that Loudermilk did not con-trol the day-to-day operations of R & L; (2) Louder-milk's testimony that while he believes he could, he doesnot hire any of the agent's employees;(3)Union BusinessAgent Arnold's testimony that R & L and not Schallerhires, lays off, and fires the drivers, participates in thegrievances,dispatches,and maintains the fleet; and (4)the evidence of record which demonstrates that Schallerwas not involved in the day-to-day operation of R & L.If what is stated in the affidavit is correct, it indicatesonly that the authority existed. The evidence of recordfails to demonstrate that such authority was exercised ona day-to-day basis.As pointed out inRemke Central Division,227 :NLRB1969 (1977),[In]Poole'sWarehousing Inc.,2. . . . [t]heremustbe . . . such actual or active common control, asdistinguished from merely a potential,as to denotean appreciable integration of operations and man-agement policies. 158 NLRB at 1286.2Drivers,Chauffeursand Helpers Local No.639,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica (Poole's Warehousing, Inc.),158 NLRB 1281 (1966).Those usual accouterments of an interstate motor car-rier's operations as an agent of the certificate holder, i.e.,insurance,placards, logbooks, drivers' qualifications,drivers' records, safety checks of equipment,and the factthat the shipper is Schaller's customer,speak to the exer-cise of some control of the drivers' functions by Schaller.But it does not speak to control of the essential elementsof labor relations such as wages,benefits, and working R & L CARTAGE & SONSconditionsCompareAmerican Air FilterCa, supra andMidlands Express,236 NLRB 619 (1978) Rent free useof the Bedford terminal and ownership of the toolsR & L utilized at that terminal considered either aloneor in conjunction with the aforementioned factors doesnot in my opinion, warrant a finding that Schaller controlled the essential elements of labor relationsThe agency relationship between Schaller and R & Llasted from 1977 to 1986 It was not until just before theend of that relationship that Schaller or Loudermilkbecame involved with loans to R & L and taking andholding title to the trailers and tractors, respectivelyThese actions were not indicia of control Rather theywere an attempt to bail out a failing R & L and retainthe 18 percent of the GM revenue and at the same timeprotectSchaller/Loudermilk interests regarding theloans to the extent possible under the circumstancesThose developments which occurred in the last monthsof the R & L operation did not destroy the autonomousoperation of the two companies CompareMilo Express,212 NLRB 313 (1974)In my opinion the degree and the nature of Schaller sinvolvement in the operations of R & L do not warrant afinding that Schaller is a joint employer with R & LThe first complaint alleges that R & L and Schaller refused to recall six named drivers from work suspensionafter they were declared insurable by Schaller s insurerIt is asserted that the six were not recalled because of thenumber of grievances they filed and the fact that twowere union stewards On 22 June Loudermilk admittedthat he told Robert Vande Zande not to put the six backto work because he needed to see if R & L was going tocontinue to exist R & L s revenues had declined Loudermilk testified that he did not know whether any ofthe involved drivers filed a higher than average numberof grievancesBut Robert Vande Zande was surelyaware of grievances because he testified [e]verytime wegot slow in come all the grievances, all the driverswanted free money It just wasn t there ' It is well settled that the filing of a grievance under a contractualprocedure is concerted activity protected by Section 7 ofthe ActTown & Country LP Gas Service Co255 NLRB1149 (1981)Although the protected activity may nothave been a factor in the insurer originally declaringthem uninsurable, there was no demonstrated legitimatejustificationno demonstrated lawful reason for not recalling the six once they were declared insurable Loudermilk s asserted justificationmust be viewed in thelight of the fact that the six were recalled in mid July although nothing had changed regarding whetherR & Lwas going to continue to existThere was no lawfulreason for refusing to recall six One is left thereforewith the unlawful reason Loudermilk knew about thegrievances the president R & L Schaller s agent, knewand he Robert Vande Zande, was the one who dealtwith Loudermilk regarding whether to recall the sixThe six were treated as a group and so even though notall in the group had a high numberofgrievances, nonewere to be treated individually for that would haveserved only to highlight the fact that R & L and Schallerwere taking advantage of an opportunity R & L s subsequent reneging on the 5 May grievance resolution, be555cause it was a continuation of the unlawful activity described above, was also an unfair labor practiceRegardingLoudermilk s above described 22 Junespeech, the General Counsel contends as noted abovethat by soliciting wage concessions and the dropping ofgrievances Loudermilk for Schaller participated in thecollective bargaining process and grievance process, respectivelyAlso, it is contended that the threats of discharge made in 22 June speech are independent violations of Section 8(a)(1) Pertinent portions of the speechare set forth above Over 6 months before the speechwas given the Union s certified public accountant foundthat R & L was technically bankrupt R & L had beenattempting to get concessions from the Union Are Loudermilk s 22 June comments to be viewed in a collectivebargaining negotiations context as apparently the GeneralCounsel contends (at least in part)? In my opinionLoudermilk's 22 June remarks were not unfair laborpracticesLoudermilk was outlining a proposal and hewas stating the factors which he believed had to be considered In that context nothing he said, in my opinion,can be considered coercive or threateningThe second above described complaint alleges thatSchaller and R & L unlawfully ceased operations at theFortWayne and Bedford facilities and discharged theemployees because the Union would not grant the aforementioned concessions and because certain of the employees cooperated with the Board by giving testimonyR & L operated autonomously as a separate employerIts closing and the discharge of its employees was notunlawful InTextileWorkers v Darlington Mfg Co,380U S 263, 273-274 (1965) the Court held thatwhen anemployer closes his entire operation, even if the liquidation is motivated by vindictiveness towards the union,such action is not an unfair labor practice "29The amended consolidated complaint alleges that thediscontinuance of R & L s operations and the dischargeof R & L s employees were done without prior notice totheCharging Union and without having afforded theCharging Union an opportunity to negotiate and bargainas the exclusive representative of the Respondents employees with respect to such acts and conduct and theeffects of such acts and conduct Although R & L hadno duty to bargain about the decision to close, it didhave a legal obligation to bargain with the Union overthe effects on the employees of this decision 30 By failingto notify the Union of its decision to shut down its operations and to afford the Union an opportunity to bargainabout the effects of the shutdown on employees, Re29 It was not demonstrated that R & L either owns or operates anyother facilities It was also not demonstrated that R & L was dissolvedR & L filedfor bankruptcy under chapter 11 which according to RobertVandeZande is for reorganization as opposed to a termination Nonetheless it has not been demonstrated that this is a partial or temporary shutdown In any event in my opinion R & L was closed for economic reasons and its cessation of all operations was not motivated by unionanimus and was not an attempt to evade remedying unfair labor practices90FirstNationalMaintenanceCorp v NLRB452 US 666(1981)Theobligation is unaffectedby the factthat R& L has filed for bankruptcyBurgmeyer Bros.254 NLRB 1027 (1981) 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) of the Act.Are Chenault and BVZ alter egos of R & L? Beforetreating that matter, however, the relationship betweenChenault and BVZ should be resolved. In my opinion,under the above-described joint employer criteria Chen-ault and BVZ were joint employers of Bolin while hedrove BVZ's tractor which was leased to Chenault andwhich was dispatched by Chenault. Other than leasing atruck with a driver to Chenault there is no evidence thatdemonstrates that BVZ or its president had anything todo with the Chenault operation. Consequently, the ques-tion actually is, "is Chenault the alter ego of R & L?"For the reasons set forth below, in my opinion it is not,To find alter ego status a threshold consideration iscommon ownership and control. There is no commonownership or control between R & L and Chenault.Consequently, the latter is not, in ray opinion, the alterego of the former.Morton's I.G.A. Foodliner,240 NLRB1246 (1979), which distinguishesCrawford Door Sales Co.,226 NLRB 1144 (1976).3'But a finding that Chenault is not the alter ego ofR & L does not preclude a finding that it is a successorof R & L.Bell Co.,243 NLRB 977 (1979).InNLRB v. Burns Security Services,406 U.S. 272, 281fn. 5 (1972), the Court held:The Board had never held that the NationalLabor Relations Act itself requires that an employerwho . . . purchases the assets of a business to beobligated to hire all of the employees of the prede-cessor . . . . However, an employer who declines31Crawford,supra, states:... each case must turn on its own facts but generally we havefound alter ego status where the two enterprises have "substantiallyidentical"management, business purpose, operation, equipment, cus-tomers, and supervision, as well as ownership.There both Respondents were wholly owned by members of the samefamily and never lost their character as a closed corporation. Similarly inAdvance Electric,268 NLRB 1001, 1004 (1984), "[alt all times all stock inboth corporations was owned by members of ... [one] family and allcorporate officers and directors also were members of that family." TheBoard inFugazy Continental Corp.,265 NLRB 1301 (1982), in listing theaforementioned factors tobe considered,indicated that not one of thefactors, taken alone, is the sine qua non of alter ego status. The Boardconcluded, as here pertinent, that it must be determined whether (1) theemployers constitute "the same business in the same market," (2) the pur-pose behind the creation of the alleged alter ego was legitimate or wheth-er, instead, its purpose was to evade responsibilities under the Act. InFugazy,supra, Fugazy directed and managed both ends of the sale of theinvolved business and Fugazy continued to retain a financial interest inthe alter ego assuming direct responsibility for the latter's electric bills,secretaries, guards, and bill collectors. Such is not the case here. R & Lfiled for bankruptcy 9 months after the Union's certified public account-ant indicated that R & L was technically bankrupt. It has not been shownthatR & L's cessation was part of some scheme like that inNLRB Y.Ozark Hardwood Co.,282 F.2d 1 (8th Cir. 1960), in which an unnecessarydefault on a mortage was effected as a means of forcing a transfer in anattempt to evade the consequences of the unfair labor practices commit-ted there. Chenault is not a disguised continuance. SeeSouthport Co. V.NLRB,315 U.S. 100 (1942). Whether Robert Vande Zande's testimonythat the union was to blame in big part for R & L's demise amounts tounion animus, as the General Counsel asserts, is highly questionable.UnlikeWoodlineMotor Freight,278 NLRB 1141 (1986), it cannot be saidhere that the union animus was the sole motive for R & L's ceasing oper-ations.As noted above, according to the Union's accountant, R & L wastechnically bankrupt months before the alleged unfair labor practiceswere committed.to hire employees solely because they are membersof a union commits a § 8(a)(3) unfair labor practice.But for the fact that Chenault hired a totally new com-plement of employees, it would have been the successorof R & L in that Chenault, without a hiatus, conductedessentially the same operations out of the same Bedfordterminal utilized by R & L. In the circumstances presenthere, the fact that R & L ceased operations and filed forbankruptcy does not affect this.32On the one hand, Atchison testified that on 31 JulyDanny Chenault said "that he didn't think John wantedhim to hire anyone that had worked for R & L," andRobert Terry testified that he heard Danny Chenault tellAtchison that he, Chenault, did not "know whether hewas not supposed to, or he didn't feel like he [was] sup-posed to hire anyone that had previously worked . . .that John [Loudermilk] didn't want him to hire anybodythat previously worked there."33 On the other hand,Danny Chenault testified that neither Loudermilk noranyone else from Schaller told him to hire. And initiallyLoudermilk testified that he never told Danny Chenaultwho to hire.According to Danny Chenault's testimony, Atchisonwas the only former R & L employee, in addition toBolin, who asked about working for Chenault. Atchisondid not deny Danny Chenault's testimony that he, Atchi-son, was offered a job by Chenault. Indeed Atchison tes-tified that on 31 July Danny Chenault told him that hemight be hired because he had not worked at R & L thatlong.As noted above, Loudermilk's 30 September letter in-dicates that two of R & L's former employees expresseda desire to Danny Chenault to drive for him. The onlyformer R & L employee who worked for Chenault wasBolin,who drove a tractor of BVZ which was leased toChenault up to mid-December 1986 and then subsequent-ly drove strictly for Chenault.It is not clear exactly how many former R & L em-ployees asked Danny Chenault for a job. While theremay not be an obligation on the part of a companytaking over an operation to "initiate the employment re-lationship,"34 the company taking over the operationcannot by hiring discrimination prevent the Union fromactually establishing a majority in the Respondent's workforce.Arguably Chenault and Schaller (as will be con-32 Although R & L ceased to exist as a going concern when Chenaultcommenced the involved operation (the few loads which the parties stip-ulated were handled by R & L within a few days of its declared cessationof operations do not effect this (conclusion) and R & L filed for bank-ruptcy within a few days of the cessation operations, the situation at handisnot the same as that which existed inCladding Corp.,192 NLRB 200(1971), because here (1) there was no hiatus, (2) the nature and the char-acter of the employing industry at the involved facility had not been suf-ficiently altered to preclude finding a successorship, and (3) the majorshipper of both was GM. InGladding Corp.,supra, the predecessor effec-tively lost control over its own existence, and control over its day-to-dayoperations during the hiatus was granted by the bankruptcy court to theSmall Business Administration, a Government Agency.33 Robert Terry's brother, Jerry, testified that 6 months later DannyChenault, while indicating he needed drivers, said that "John won't letme hire anyone that used to work here until we get the bankruptcy andthe labor matters straightened up."34 Vantage Petroleum Corp.,247 NLRB 1492 (1980). R & L CARTAGE & SONScluded, infra, they are joint employers) might have assumed that because R & L employees had already rejected wage and other concessions, they would not havebeen willing to work for the rate Chenault/Schaller waswilling to pay (Arguably this was borne out by Atchisons failure to accept a job offer On the other handBolin eventually did work for Chenault/Schaller) Butneither Chenault not Loudermilk indicated that this wasthe case Indeed Loudermilk s 30 September letter wouldseem to indicate otherwiseFrom the outset Chenault/Schaller by hiring discrimination prevented the Union from actually establishing amajorityAtchison's and Robert Terry's testimony regarding what Danny Chenault said on or about 31 Julyis creditedChenault/Schaller createdaclimateof futility" regarding the hiring of former R & L unit employeesUncertainty whether a majority of the involved employees would have sought the involved jobs and beenhiredunder lawful hiring practices is created byChenault/Schaller's own wrongful acts under Section8(a)(3) and (1) and must be resolved against these RespondentsState Distributing Co282 NLRB 1048 (1987)There the Board found that the Union s majority statuspresumptivelywould have continued Had Chenault/Schaller acted nondiscnminatonly and hired a majorityfrom R & L s unit employees, it would have been boundto recognize their collective bargaining representativeand wages would at least have been subject to negotiationShortway Suburban Lines286 NLRB 323 (1987) 35Chenault and Schaller are joint employers of Chenault's driversAs noted inLaerco Transportation,supra,269 NLRB 324The joint employer concept recognizes that twoor more business entities are in fact separate but thatthey share or codetermine those matters governingthe essential terms and conditions of employmentWhether an employer possesses sufficient indicia ofcontrol overemployees employed by anotheremployer is essentially a factual issue To establishjoint employer status there must be a showing thatthe employer meaningfully affects matters relatingto the employment relationship such as hiringfiring, discipline, suspension and directionAlthough the GM account required immediate attentionand Danny Chenault was already an agent of Schallerelsewhere, for Chenault to take over the involved operationwithout first knowing the terms of the agencyagreement and without even attempting to look into thepossible ramifications demonstrates the control that Loudermilk had over Danny Chenault Loudermilk then dictated Chenault s hiring policy In turn Loudermilk dictated whether Chenault would voluntarily be union The 18centsamileChenault offered drivers was the samess There the Board indicated that a successor employer is ordinarilyfree to set initial terms on which it will hire the predecessors employeesthat this rule does not apply however when the successor has unlawfully failed to hire the employees because of their union affiliation and thatthe successor thereforewas not entitled to set the initial terms of employment without first consulting the UnionLoves Barbeque RestaurantNo62 245 NLRB 78 (1979)557amount Loudermilk proposed on 22 June Loudermilk'sheavy hand, the one he refrained from using in the R &L operation, is all too evident in the Chenault operationChenault was evading its responsibility This evasion wasorchestrated by Loudermilk Schaller through Loudermilk exercised sufficient control of the terms and conditions of employment of Chenault s employees to qualifyas a joint employer 36NLRB v Browning Ferris Industriessupra andBoire v Greyhound Corp,supra (1964)Having found that joint employers Chenault andSchaller unlawfully refused to hire R & L employees, itfollows that Chenault and Schaller refused to recognizeand bargain with the Union and unilaterally changed theterms and conditions of employment of the unit employees 37The amended consolidated complaint alleges that Loudermilk bypassed the Union and dealt directly with employees in the unit by soliciting employees to work forChenault at reduced wages The vehicle, the 30 September letter,which is set forth above, appears to raise, ashere pertinent, two questions namely, (1) can it be considered in view of Respondents assertion that it was anoffer to settle, and (2) even if it can be considered doesthe last sentence in the letter, [i]f you are interested inaccepting this offer, then contact Dennis Arnold [a unionbusiness agent] and ask him to settle case preclude afinding of direct dealingBecause Rule 408 of the Federal Rules of Evidenceexcludes offers to compromise only when the purpose isproving the validity or invalidity of the claim or itsamount, an offer for another purpose is not within the3a The knowledge of one employer Schaller is imputed to the jointemployer Chenault as wellAmerican Air Filter CosupraNo seriousquestion exists concerning Chenault s and Schaller s liability to remedyunfair labor practices as successorwith knowledge of the unremediedviolations at the time Chenault and Schaller took over the R & L operationGolden State Bottling Co v NLRB414 U S 168 (1973)PermaVinyl Corp164 NLRB 968 (1967) enfd sub nomUS Ape & FoundryCo v NLRB398 F 2d 544 (5th Cir 1968) The fact that the instant proceeding does not involve an acquisition does not in my opinion warranta different result in view of the following Board language inPerma VinylCorpsupra at 969When a new employer is substituted in the employing industry therehas been no real change in the employing industry insofar as the vietims of past unfair labor practices are concerned or the need forremedying those unfair labor practices Appropnate steps must stillbe taken if theeffectsof the unfair labor practices are to be erasedand all employees reassured of their statutory rightsAnd the Court inGolden Statesupra at 182-183 fn 5 held that as longas there is continuity in the employing industry the public policy underlying the successorship doctrine will be served by its broad applicaLion and the Board will not be required to distinguish among mergersconsolidations and purchases of assets Even though thiscasedoes notfall into one of these specified categories in my opinionGolden Statesupra andPerma Vinyl Corpsupra apply in view of the continuity ofthe employing industryAdditionally certain equities namely (1) therole Schaller played both regarding R & L s unfair labor practices and asjoint employer with Chenault in the continuing employer industry (2)the fact that Schaller benefits from the continuation of the industry and(3) the fact that Chenault acted in haste and in total disregard of possibleramifications (Danny Chenault acted more like an employee than motorcarver agent) weigh in favor of taking this approach31 A successor is obligated to bargain with the collective bargainingrepresentative of the employees of its predecessorNLRB v Burns Securety ServicessupraThe Union should have been given poor notice andbeen accorded an opportunity to negotiate and bargain Chenault s andSchaller s failure to do so violated the Act 558DECISIONSOF THE NATIONALLABOR RELATIONS BOARDrule.38Additionally the rule states that it does not re-quire exclusion when the evidence is offered for anotherpurpose such as proving an effort to obstruct a criminalinvestigation or prosecution. The letter was not intro-duced to show the strength or the weakness of the claimLoudermilk ostensibly was trying to settle. Rather theprimary purpose was to prove that Loudermilk engagedin an unlawful activity, bypassing the Union. While anemployer (as noted above, Schaller is a joint employerwith Chenault of Chenault's drivers) may communicateto employees offers it has made to a union, and mayeven urge the employees to prevail on the Union toaccept its offer, the employer's action must be viewed inthe light of the employer's entire course of action re-garding this matter. CompareSafeway Trails,233 NLRB1078 (1977). Here Schaller was engaged in other unlaw-fulactivity in that its president, Loudermilk, directedDanny Chenault not to hire R & L drivers because oftheir union activity and to avoid an obligation to bargainwith the Union. The joint employers, Chenault andSchaller,. by this conduct were refusing to recognize andbargain with the Union while they unilaterally changedthe terms and conditions of employment. The letter waspartofLoudermilk's scheme to take advantage ofR & L's bankruptcy and undermine the Union's positionas the bargaining representative of the involved drivers.Schaller's39 letter violated Section 8(a)(5) in that it wasan attempt to bypass the Union.The amended consolidated complaint alleges:(y)At all times material herein, the Joint Re-spondents [Loudermilk, Schaller, and R & L], theRespondent BVZ, and the Respondent Chenaulthavebeenaffiliatedbusinessenterpriseswithcommon officers, ownership, directors,manage-ment, and supervision; have formulated and admin-istered a common labor policy affecting employeesof said operations, have shared common premisesand facilities; have provided services for each other;have interchanged personnel with each other; andhave held themselves out to the public as a singleintegrated business enterprise.(z) By virtue of the operations described above in.. . [the next preceding paragraph], the Joint Re-spondents, the Respondent BVZ, and the Respond-ent Chenault constitute a single integrated businessenterprise and a single employer within the meaningof the Act.Barry Vande Zande is vice president of R & L andpresident of BVZ. Other than him, the companies do nothave common owners or common officers. As pointedout inNLRB v. Browning-Ferris Industries,supra at 1122.38 Under 29 U.S.C. § 160(b) the Board conducts its hearings in accord-ance with the Federal Rules of Evidence "so far as [is] practicable." Al-though the Federal Rules carry great weight, they do not absolutely bindthe Board.NLRB Y. Maywood Do-Nut Ca,659 F.2d 108, 110 (9th Cir.1981).39 Although the complaint speaks to Loudermilk, he signed the letter,however, as president of Schaller and nothing in the letter itself indicatesthat he was acting in other than a representative capacity. Consequently,the finding of this violation should be limited to Schaller vis a vis Lou-dermilk.A "Single employer" relationship exists wheretwo nominally separate entities are actually part ofa single integrated enterprise so that, for all pur-poses, there is in fact only a "single employer."In answering questions of this type, the Boardconsiders the four factors approved by theRadioUnion [C]ourt.(380 U.S. at 256, 85 S.Ct. at 877): (1)functional integration of operations; (2) centralizedcontrol of labor relations; (3) common management;and (4) common ownership. Thus the "single em-ployer" standard is relevant to the determinationthat"separate corporations are notwhat theyappear to be, that in truth they are but divisions ordepartments of a single enterprise."NLRB v. DeenaArtware, Inc.,361 U.S. 398, 402, 80 S.Ct. 441, 443, 4L.Ed.2d 400 (1960). "Single Employer" status ulti-mately depends on all the circumstances of the caseand is characterized as an absence of an arm'slength relationship found among unintegrated com-panies."Contrary to the allegations in the complaint, the in-volved companies do not have common management andsupervision. Except for Schaller and Chenault, as treated,supra, they have not formulated and administered acommon labor policy affecting employees of the oper-ation,Although Chenault uses the same premises R & Lformerly utilized, the involved companies have not"shared common premises and facilities," they do notshare equipment except on a lease basis familiar in thetrucking industry. They do not interchange personnelwith each other .40 Although (1) the office workers ofChenault answer the phone "Schaller," (2) the truckshave the name Schaller on them, and (3) according toRespondents' brief, the involved Bedford terminal hasthe name Schaller on it, the involved companies do nothold or have not held themselves out to the public as asingle-integrated business. It was not demonstrated thatR & L or Chenault held themselves out as anythingother than an agent of Schaller. The only shipper in-volved, GM, would appreciate the necessity for and thesignificance or insignificance of the trappings of an agentin the trucking industry. The Respondents are not asingle-integrated business enterprise.Describe the above-made finding that Chenault andSchaller are joint employers, these two do not meet thecriteria for a single employer and accordingly they arenot a single-integrated business enterprise.As indicated in footnote 3, supra, at the hearing, theGeneral Counsel alleged that on 4 February 1987, Re-spondents interrogated Hardesty in violation of the Actin that she was not advised that her participation in thequestioning was voluntary and that no reprisals would betaken against her if she refused to answer. InJohnnie's4o Bolin was not interchanged. After being terminated by R & L hewas employed by BVZ and drove BVZ's tractor which was leased toChenault.When that lease terminated he became an employee of Chen-ault.The services that any one of the companies provided for another ofthe involved companies is minimal and considered either alone or in con-junction with any other circumstances would not warrant a finding ofsingle employer or single-integrated business enterprise. R & L CARTAGE &SONS559PoultryCo,146NLRB 770 at 774-775 (1964) it wasconcludedDespite the inherent danger of coercion thereinthe Board and courts have held that where an employer has a legitimate cause to inquire he may exercise the privilege of interrogating employees onmatters involving their Section 7 rights without incurnng Section 8(a)(1) liability The purposes whichthe Board and courts have held legitimate are totwo types the verification of a union s claimed majoritystatustodeterminewhether recognitionshould be extended, involved in the preceding discussion, and the investigation of facts concerningissues raised in a complaint where such interrogation is necessary in preparing the employers defense for trial of the caseIn allowing an employer the privilege of ascertaming the necessary facts from employees in thesegiven circumstances the Board and Courts have established specific safeguards designed to minimizethe coercive impact of such employer interrogationThus, the employer must communicate to the employee the purpose of the questioning, assure himthat no reprisal will take place, and obtain his participation on a voluntary basis, the questioning mustoccur in a context free from employer hostility tounion organization and must not be itself coercivein nature, and the questions must not exceed the necessities of the legitimate purpose by prying intoother union matters eliciting information concerning an employees subjective state of mind or otherwise interfering with the statutory rights of employeesWhen an employer transgresses the boundariesof these safeguards he loses the benefits of theprivilegeInSafelite Glass283 NLRB 929 (1987), the administrative law judge, citingMineola Ford Sales,258 NLRB 406(1981)41 concluded thatJohnnie s Poultry Cosupra, applies only to situations where an employer interrogatesemployees aboutmatters involving their Section 7rights 42 As noted above the subject of the attorneys interrogation in the instant case had nothing to do withSection 7 rightsAlternatively even ifJohnnie PoultryCo supra does apply in my opinion it does not to thecase at hand the interrogation should be viewed in termsof the totality of the circumstancesRossmore House269NLRB 1176 (1984) When viewed in these terms in myopinion there was no violation of the Act in this regardR & L Chenault and Schaller are jointly and severallyliable for remedying the unfair labor practicesRiley AeronauticsCorp178NLRB 495 (1969) The GeneralCounsel seeks to hold Loudermilk personally liable forthe unfair labor practices on the theory that he so ante41 There the Board Members Fanning Jenkins and Zimmerman concluded that the alleged unlawful interrogation the Respondent there conducted did not pertain to the employees involvement in conduct protected by Section 7 of the Act and accordingly theJohnnie Poultry Cosupra allegation was dismissed42 Board Member Babson viewed such a reading ofJohnnie s Poultryasperhaps unduly restrictive especially in light of the circumstances of thatcasegrated or intermingledhis assetsand affairs that no distinct corporatelinesare maintainedRiley Aeronautics Corp,supra at 501, sets forth the applicable law(E)asily the most distinctive attribute of the corporation is its existence in the eye if the law as legalentity and artificial personality distinct and separatefrom the stockholders and officers who compose itWormser,Disregard of the Corporate Fiction andAlliedCorporationProblems(Baker,Voorhis andCompany 1927) p 11The insulation of a stockholder from the debts and obligations of his corporation is the norm, not the exceptionNLRB vDeena Artware Inc,361 U S 398, 402-403 Nevertheless, the corporate veil will be pierced wheneveritisemployed to perpetrate fraud evade existingobligations, or circumvent a statuteIsaac Schieberet al individually and Allen Hat Co,26 NLRB 937964, enfd 116 F 2d (C A 8) Thus, in the field oflabor relations, the courts and Board have lookedbeyond organizational form where an individual orcorporate employer was no more than an alter egoor a disguised continuance of the old employer(Southport Petroleum Co vNLRB,315US 100,106), or was in active concert or participation in ascheme or plan of evasion(NLRB v Hopwood RetinningCo,104 F 2d 302 304 (C A 2)), or siphonedoff assets for the purpose of rendering insolvent andfrustrating a monetary obligation such as backpay(NLRB v Deena Artware Incsupra, 361 U S 398),or so integrated or intermingled his assets and offairs thatno distinct corporatelinesaremaintained(Idat 403)Here the General Counsel has not demonstrated thatLoudermilk so integrated or intermingled his assets andaffairs that no distinct corporate lines are maintained R& L as determined by the Union s own certified publicaccountant,was financial trouble notwithstanding Loudermilk s attempts to aid it financiallyAs noted above,Loudermilk s involvement in R & L just before it filedfor bankruptcy was insufficient to find Schaller was ajoint employer with R & L R & L s bankruptcy filingwas not demonstrated to be other than bona fide and ineffect it was forseen by the Union s own certified publicaccountant 8 months before R & L filed The GeneralCounsel failed to demonstrate that Loudermilk wasacting in any capacity other than as Schaller s presidentInmy opinion Loudermilk is not personally liable forremedying the unfair labor practicesCONCLUSIONS OF LAW1The Respondents R & L Chenault Schaller, andBVZ, are all employersengaged incommerce within themeaningof Section 2(2) (6) and (7) of the Act2The Charging Union and Teamsters Local UnionNo 135 are and have beenat all timesmaterial labororganizationswithin themeaningof Section 2(5) of theAct3The following describedunit isan appropriate onefor collectivebargainingpurposes 560DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time truckdrivers andmechanic employees of the Respondent R & L for-merly employed by it at its Fort Wayne, Indianaand Bedford, Indiana facilities including all full-timeand regular part-time yard helpers; but excluding alloffice clerical employees, all janitors, all profession-al employees, all guards, and supervisors as definedin the Act.4.At all times since 1978, the Union, by virtue of Sec-tion 9(a) of the Act, has been, and is, the exclusive repre-sentative of the employees in the unit described above.5.By refusing to recall the following named employ-ees from work suspension on or about 29 April 1986,R & L violated Section 8(a)(1) and (3) of the Act:Gary GaseShabbir MorissawallaCharles QuinnNorman BeeksGail MillerMichael McKee6.By reneging on and refusing to abide by a grievanceresolution agreement entered into between it and theCharging Union, R & L, on or about 5 May violatedSection 8(a)(1) of the Act.7.By failing to notify the Charging Union of the ces-sation of operations and by failing to afford the ChargingUnion an opportunity to negotiate and bargain concern-ing the effects of that decision on unit employees, R & Lviolated Section 8(a)(5) and (1) of the Act.8.Chenault and Schaller are joint employers of the in-volved employees of Chenault.9.By their refusal on or about 31 July 1986, and there-after to hire the employees of R & L after taking overthat operation because of the union affiliation of theseemployees and to avoid an obligation to bargain with theUnion,Respondent joint employersChenaultandSchaller violated Section 8(a)(3) and (1) of the Act.10.JointEmployerRespondentsChenaultandSchaller are the successor employer to R & L and byfailing to recognize and bargain with the Union since 1August 1986 as the exclusive collective-bargaining repre-sentative of the employees in the above-described unit,including by departing from preexisting rates of pay andbenefitswithout prior notification to and consultationwith the Union, they violated Section 8(a)(5) and (1) ofthe Act.11.By attempting to bypass the Union on 30 Septem-ber 1986 joint employer Schaller violated Section 8(a)(1)and (5) of the Act.12.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.13.The Respondents have not violated the Act in anyother manner.THE REMEDYHaving found that Respondents R & L, Chenault, andSchaller have and are engaged in certain unfair laborpractices, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Because it has been found that R & L unlawfully re-fused to recall the six drivers named above from worksuspension on or about 29 April 1986, it shall be orderedthatR & L make them whole for any loss of earningsthey suffered up until that point in time when they wererecalled by R & L in mid-July 1986, as prescribed inF.W. WoolworthCo., 90 NLRB 289 (1950), with interestto be computed in the manner prescribed inNew Hori-zons for the Retarded,283 NLRB 1173 (1987).43With Respect to R & L's unlawful failure to bargainwith the Union about the effects of its decision to ceaseoperations, the terminated employees have been deniedan opportunity to bargain through their collective-bar-gaining representative at a time when R & L still hadsome loads to be handled and a measure of balanced bar-gaining power existed. Meaningful bargaining cannot beassured until some measure of economic strength is re-stored to the Union. A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfair laborpractices committed.Accordingly, it is deemed necessary, in order to effec-tuate the purposes of the Act, to require R & L to bar-gain with the Union concerning the effects of the show-down on its employees, the order shall be accompaniedwith a limited backpay requirement designed both tomake whole the employees for losses suffered as a resultof the violations and to recreate in some practicablemanner a situation in which the parties' bargaining posi-tion is not entirely devoid of economic consequences forR & L. This shall be done by requiring that R & L paybackpay to its employees in a manner similar to that re-quired inContris Packing Co.,268 NLRB 193 (1983).44Thus, R & L shall pay employees backpay at the rate oftheir normal wages when last in R & L's employ from 5days after the date of this Decision and Order until oc-currence of the earliest of the following conditions: (1)the date R & L bargains to agreement with the Union onthose subjects pertaining to the effects of the cessation ofoperations on its employees; (2) a bona fide impasse inbargaining; (3) the failure of the Union to request bargainwithin 5 days of the date of this Decision and Order, orto commence negotiations within 5 days of R & L'snotice of its desire to bargain with the Union; (4) thesubsequent failure of the Union to bargain in good faith;but in no event shall the sum paid to any of these em-ployees exceed the amount they would have earned aswages from 1 August 1986, the date on which R & Lterminated its operations, to the time they secured equiv-alent employment elsewhere, or the date on which R &L shall have offered to bargain, whichever occurssooner; provided, however, that in no event shall thissum be less than these employees would have earned fora 2-week period at the rate of their normal wages whenlast in the Respondent's employ.43 UnderNewHorizons, interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621. Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977).44 The so-calledTransmarine Corp.,backpay remedy (170 NLRB 389(1968)).Compare the administrative law judge's decision inSignal Com-munications,284 NLRB 423 (1987), and cases cited there, includingBurg-meyer Bros.,supra at fn. 30. R & L CARTAGE & SONSHaving found that Respondent joint employers Chenault and Schaller discriminatorily refused to offer employment to the former employees of Respondent R & Litshall be ordered that their employment status be restored to what it would have been but for the discrimination againstthem and that Respondent joint employersChenault and Schaller offer them immediate and full reinstatementto their former jobs or if those jobs nolonger exist to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed discharging, if necessary employeeshired from sources other than R & L to make room forthem, and make them whole for any loss of earnings thatthey may have suffered due to the discrimination practiced against them, as prescribed inF W Woolworth Cosupra,with interest thereon to be computed in themanner prescribed inFlorida Steel Corp,231 NLRB 651(1977) 45Further, it shall be ordered that Respondent joint employers Chenault and Schaller bargain with the Union,on request, concerning any terms and conditions of employment on which joint employers Chenault andSchallerwould have been required to bargain had theUnion s lawful status been acknowledged on 1 August1986 the date Respondent joint employers Chenault andSchaller took over the R & L operation In addition, itshall be ordered that Respondent joint employers Chenault and Schaller cancel, on request by the Unionchanges in rates of pay and benefits unilaterally effectuated and make the employees whole by remitting all wagesand benefits that would have been paid absent the unlawful conduct of Respondent joint employers Chenault andSchaller as found herein from 1 August 1986 until theseRespondents negotiate in good faith with the Union toagreement or toimpasseThe following Board language inStateDistributingCo, supra, bears repeatingIn sum we acknowledge that the make wholeremedy that the Board imposes in [successor] casessuch as this is not invulnerable to all criticismWearehowever faced witha setof less than perfectremedialchoices The remedy the Board has chosenhas the drawback of retroactively imposing on theRespondent terms and conditions of employmentthat had been set by the contract negotiated by itspredecessor but it has the advantage of giving somerecompense to the victims of the discrimination andpreventing the Respondent from enjoying a financialposition that is quite possibly more advanta45 As modifiedby New Horizonssupra at fn 43561geousthan the one it would occupy had it behavedlawfullyA remedy that allowed to stand the reduced terms and conditions of employment that theRespondent imposed unilaterally would give fulleffect to the right of aBurnssuccessor to set itsown terms but this would quite possibly leave victimsuncompensated and it would conferBurnsrights on an employer that has not conducted itselflike a lawfulBurnssuccessor because it has unlawfully blocked the process by which the obligationsand rights of such a successor are incurred Aremedy such as the court suggested inLoves Barbeque[namely to require a successor employer onlyto pay the higher contract rates for a reasonabletime of bargaining since in all probability bargainingwould have led to an impasse allowingthe employer unilaterally to reduce wages]isvirtually impossible to calculate, and to the extentthat it involves imposing contractual terms based onthisAgency's conjecture without an adequate factualbasisitseemshardly preferable to imposing onthe Respondent the terms under which the Allstateemployees had worked just before the Respondenttook over the enterpriseFinally it must be noted that the Board faces thisset of less than perfect remedial choices because ofthe uncertainties created by the Respondents misconduct The Board makes such choices pursuant tothe congressional delegation ofpower to determinewhen the policies of the Act would be effectuated by a particular remedy, and it makes thosechoices subject only to a test of reasonablenessShepard v NLRB,459 U S 348 (1983) AccordFibreboard Paper Products v NLRB,379 U S 203 215-216 (1964) For all of the reasons set forth above,we believe that theLove s Barbequeremedy meetsthat test 44As explained above the circumstances in this case are somewhat different from those inLoves Barbequeinwhich the NinthCircuit declined to accept the remedyin fullWe also note that asimilar order in a case subsequent toLove s Barbequewas enforcedin full by the court although it appears that the remedial issue wasnot argued in the caseStone Boat Yard264 NLRB 981 983(1983) enfd 715 F 2d 441 (9th Cir 1983)Because joint employers Schaller and Chenault aresuccessors to R & L they are also jointly and severallyliable for the backpay due to (1) the six drivers whowere not recalled for an unlawful reason and (2) unitmembers under the limited backpay remedy recommended herein regarding R & L[Recommended Order omitted from publication ]